



EXHIBIT 10.3
AGREEMENT OF PURCHASE AND SALE
BRECKENRIDGE APARTMENTS


By and Between


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company
Seller


and


RRE OPPORTUNITY OP II, LP,
a Delaware limited partnership,
Purchaser


DATED: April 25, 2016





AGREEMENT OF PURCHASE AND SALE
BRECKENRIDGE APARTMENTS


THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made and entered into this
25th day of April, 2016 by and between Holland Breckenridge Apartment Homes,
LLC, a Delaware limited liability company ("Seller"), having an address of c/o
Holland Partner Group, 1111 Main Street, Suite 700, Vancouver, WA 98660,
Attention: Mike Grippi, mgrippi@hollandpartnergroup.com, and RRE Opportunity OP
II, LP, a Delaware limited partnership ("Purchaser"), having an address of 1845
Walnut St., 18th Floor, Philadelphia, Pennsylvania 19103; Attention: Pamela
Arms; parms@resourcerei.com.
RECITALS
Seller is the owner of a parcel of real estate located at 8150 SW Barnes Road,
Portland, Washington County, Oregon 97225, and legally described on Exhibit A
attached hereto (the “Land”) and all buildings, structures and other
improvements thereon (collectively, the "Real Property"), commonly known as the
Breckenridge Apartments. The Property includes 17 three story, 2 two story
buildings containing 357 residential apartment units.
Subject to and on the terms and provisions of and for the considerations set
forth in this Agreement, Seller has agreed to sell, and Purchaser has agreed to
buy, the Property (as defined below).
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Definitions. As used in this Agreement, the following terms have the following
meanings:
Closing. The closing of the purchase and sale transaction contemplated herein.
Closing Date. As agreed between Seller and Purchaser, but no later than ten (10)
days following the expiration of the Due Diligence Period.
Due Diligence Period. The period commencing on the earlier of (a) the date of
this Agreement or (b) the date that both all Due Diligence Materials (as
hereafter defined) have been provided to Purchaser and Purchaser has been given
physical access to the Property under an access agreement and ending at 5:00
p.m. (Chicago time) on the date that is fourteen (14) days following such date;
provided that if Buyer has not received an Amended Survey at least two (2)
business days prior to the expiration of the Due Diligence Period, then Buyer
may waive its right to terminate this Agreement pursuant to Section 3.2(b) with
respect to all matters except review of the Amended Survey and extend the Due
Diligence Period solely with respect to review of the Amended Survey until the
date which is two (2) business days after Seller’s delivery to Buyer of the
Amended Survey.
Escrow Company. Chicago Title Insurance Company, 10 South LaSalle Street, Suite
3100, Chicago, IL 60603, Attn: Jennifer Rench, Jennifer.rench@ctt.com.
Property. The Real Property collectively with (i) any and all appurtenances,
easements, rights of way, privileges, licenses and other rights and benefits of
Seller belonging to or in any way related to the Real Property, including
without limitation, all water rights, open or proposed highways, streets, roads,
avenues, alleys, strips and gores on, across, in front of, contiguous to,
abutting, adjoining or otherwise benefiting the Real Property; (ii) all
fixtures, machinery, equipment, furnishings, furniture, appliances and other
tangible personal property owned by Seller and located on and used in connection
with the ownership, maintenance or operation of the Real Property (collectively,
the “Personal Property”); (iii) all leases, rental agreements and other
occupancy agreements, including all modifications, addenda and/or amendments
thereto, for the use, possession or occupancy of any portion of the Real
Property (collectively, the “Leases”); (iv) subject to Section 3.2, all service
contracts and other agreements in effect with respect to the ownership,
operation or maintenance of the Property (collectively, the “Service
Contracts”); and (v) all intangible property rights related to the ownership,
use, maintenance and operation of the Real Property (collectively, the
“Intangible Property”), including, without limitation, all warranties,
guaranties, certificates of occupancy, permits, plans, consents, authorizations,
variances, waivers, licenses, certificates, approvals, the right to use the name
“Breckenridge Apartments” and variations thereof and any other trade names,
trademarks, logos and symbols associated with or used in connection with the
Real Property, any and all telephone and facsimile numbers assigned to Seller
with respect to the Real Property, any and all web addresses, domain names and
URLs with respect to the Real Property, and all social media accounts and logo,
photo, video and e-brochure files for the Real Property.
Title Company. Chicago Title Insurance Company, 10 South LaSalle Street, Suite
3100, Chicago, IL 60603, Attn: Jennifer Rench, Jennifer.rench@ctt.com.
2.    Sale; Purchase Price.
2.1    Subject to the terms and provisions hereof, Seller agrees to sell and
convey to Purchaser, and Purchaser agrees to purchase from Seller the Property.
2.2    The total purchase price (hereinafter called the "Purchase Price") to be
paid by Purchaser to Seller for the Property shall be Eighty-One Million Five
Hundred Thousand and no/100 Dollars ($81,500,000.00). The Purchase Price shall
be payable in the following manner:
(a)Earnest Money. Purchaser shall, within two (2) business days after the full
execution and delivery of this Agreement, deposit with the Escrow Company, as
escrow agent, the amount of Two Million Five Hundred Thousand and no/100 Dollars
($2,500,000.00) (together with all interest earned thereon, the "Earnest Money")
which Earnest Money shall be in the form of a wire transfer of immediately
available United States of America funds. Prior to the expiration of the Due
Diligence Period (as hereinafter defined), One Million and no/100 Dollars of the
Earnest Money (the “Refundable Portion”) shall be fully refundable to Purchaser
(for any reason or no reason at all). Subject to Purchaser’s right to terminate
this Agreement pursuant to Section 3.2(b) as a result of a Refundable Condition
(as defined below) One Million Five Hundred Thousand and no/100 Dollars
($1,500,000.00) of the Earnest Money (the “Non-Refundable Portion”) shall be
nonrefundable to Purchaser. Notwithstanding anything to the contrary herein,
Five Hundred Thousand and no/100 Dollars ($500,000.00) of the Non-Refundable
Portion (the “Hard Deposit”) shall not be held in escrow but instead shall be
delivered directly to Seller no later than two (2) business days after full
execution and delivery of this Agreement; provided, however, Purchaser shall be
entitled to a return of the Hard Deposit from Seller within two (2) business
days of written notice in the event the entire Earnest Money is to be refunded
to Purchaser in accordance with this Agreement. Subject to Purchaser’s right to
terminate this Agreement and receive a refund of the entire Earnest Money in
accordance with this Agreement, the Refundable Portion shall become
nonrefundable at 5:00 p.m. (Chicago time) on the last day of the Due Diligence
Period unless this Agreement is terminated prior to such time. Other than the
Hard Deposit, the Earnest Money shall be held and disbursed by the Escrow
Company acting as escrow agent pursuant to the Earnest Money Escrow Agreement in
the form of Exhibit B attached hereto which the parties have executed
simultaneously with this Agreement. Other than the Hard Deposit, the Earnest
Money shall be invested in a federally issued or insured interest bearing
instrument and shall be paid to the party to which the Earnest Money is paid
pursuant to the provisions hereof. If the sale hereunder is consummated in
accordance with the terms hereof, the Earnest Money shall be applied to the
Purchase Price to be paid by Purchaser at the Closing. In the event of a default
hereunder by Purchaser or Seller or if this Agreement is terminated in
accordance with any other provision herein, the Earnest Money shall be applied
as provided herein.
(b)    Cash Balance. Purchaser shall pay the balance of the Purchase Price,
subject to the prorations and adjustments described in Section 5 below, in cash
(the "Cash Balance") by wire transfer of immediately available United States of
America funds to the Escrow Company in accordance with the terms and conditions
of this Agreement, so that Seller shall receive such payment in its designated
account no later than 12:00 pm (Chicago time) on the Closing Date.
3.    Conditions Precedent. In the event any of the conditions set forth in
Sections 3.2(b) or 3.3 below shall not have been fulfilled, accepted or deemed
accepted or waived as provided herein on or before the applicable dates
specified herein, Seller shall not be in default hereunder and shall have no
liability as a result thereof, and Purchaser’s sole right and remedy as a result
thereof shall be the right to terminate this Agreement by giving written notice
thereof to Seller on or before the respective dates specified herein, and
thereupon all Earnest Money shall be refunded to Purchaser and neither party
shall have any further rights or obligations hereunder, except for the Surviving
Obligations (as hereinafter defined).
3.1    Seller's Deliveries. Prior to the date of this Agreement unless otherwise
noted, Seller has delivered or made available to Purchaser complete copies of
the following items as well as the items set forth on Schedule 3.1 hereto
pertaining to the Property to the extent in Seller’s actual possession or
control (collectively, the “Due Diligence Materials”).
(a)    all Leases (the tenants (and their respective apartment unit numbers)
under which are listed on the rent roll attached hereto as Schedule 1);
(b)
all Service Contracts, which are listed on Schedule 2;

(c)
year-to-date operating statement for the current year and year-end operating
statements for the last two calendar years;

(d)
copies of the real estate tax bills for the current year and two prior years;

(e)
any existing environmental reports, including any Phase I environmental report
(the “Seller’s Phase I”);

(f)
the existing owner's title policy;

(g)
the survey prepared by Reppeto & Associates, Inc. dated April 8, 2003 and last
revised on August 3, 2007 (the “Existing Survey”);

(h)
an amendment to the Existing Survey (the “Amended Survey”) to be provided after
the date of this Agreement promptly after the Amended Survey becomes available
from the surveyor; provided that delay in deliver of the Amended Survey shall in
no event be grounds obligating Seller to pay the Reimbursement pursuant to
Section 17.1; and

(i)
plans and specifications.

In the event this Agreement terminates for any reason, Purchaser shall
immediately return to Seller all information delivered by Seller or Seller’s
agent(s) to Purchaser or Purchaser’s agent(s). The foregoing provision shall
survive termination of this Agreement.
3.2    Due Diligence. Purchaser and its representatives shall be permitted to
enter upon the Property at any reasonable time and from time to time during the
Due Diligence Period to examine, inspect and investigate the Property as well as
the Due Diligence Materials and all other records and documentation provided by
Seller or located at the Property (collectively, “Due Diligence”). The Due
Diligence shall be subject to the terms, conditions and limitations set forth in
this Section 3.2 and Purchaser's conduct thereof shall be in strict compliance
with its covenants and agreements contained herein.
(a)    Purchaser shall have a right to enter upon the Property for the purpose
of conducting its Due Diligence provided that in each such instance (i)
Purchaser notifies Seller of its intent to enter the Property to conduct its Due
Diligence not less than forty-eight (48) hours prior to such entry; (ii) the
date and approximate time period are scheduled with Seller; and (iii) Purchaser
is in full compliance with the insurance requirements set forth in Section
3.2(f) hereof. At Seller's election, a representative of Seller shall be present
during any entry by Purchaser or its representatives upon the Property for
conducting its Due Diligence. Purchaser shall take all necessary actions to
ensure that neither it nor any of its representatives interfere with the tenants
or ongoing operations occurring at the Property. Purchaser shall not cause or
permit any mechanic liens, materialmen's liens or other liens to be filed
against the Property as a result of its Due Diligence.
(b)    Purchaser shall have until the expiration of the Due Diligence Period to
conduct its Due Diligence and, in Purchaser's sole discretion, to determine
whether the Property is acceptable to Purchaser. Purchaser may, for any or no
reason, terminate this Agreement by giving written notice of termination to
Seller on or before the expiration of the Due Diligence Period. If Purchaser
does not timely give notice of termination as aforesaid, Purchaser shall be
deemed to have elected to purchase the Property in accordance with the terms and
conditions of this Agreement, the condition precedent set forth in this Section
3.2(b) shall be deemed satisfied and this Agreement shall continue in full force
and effect. In the event Purchaser’s written notice to Seller under this Section
3.2(b) indicates that Purchaser will not proceed with the purchase of the
Property in accordance with the terms and conditions of this Agreement, this
Agreement shall terminate, the Refundable Portion shall be returned to Purchaser
and the balance of the Non-Refundable Portion being held in escrow shall be
disbursed to Seller and neither party shall have any further obligations to the
other party hereunder, except for the Surviving Obligations; provided, however,
the entire Earnest Money shall be returned to Purchaser in the event Purchaser
terminates this Agreement in accordance with this Section 3.2(b) as a result of
(i) a material or adverse environmental matter disclosed in the Updated Phase I
that was not disclosed in the Seller’s Phase I, (ii) any material adverse matter
revealed by the Amended Survey not shown on the Existing survey, or (iii)
Buyer’s zoning report on the Property determines that the current unit density
of the Property is not permitted pursuant to applicable zoning laws (each a
“Refundable Condition”).
(c)    Prior to the end of the Due Diligence Period, Purchaser shall notify
Seller in writing requesting termination of any or all of the Service Contracts
on Schedule 2 (other than the excluded service agreements), which are terminable
upon notice that Purchaser does not elect to assume. If Purchaser does not
timely give notice requesting termination of a Service Contract, Purchaser shall
be deemed to have accepted the assumption of such Service Contract. Purchaser
shall assume all other Service Contracts listed on Schedule 2 (other than the
excluded service agreements). Notwithstanding the foregoing, Purchaser shall
have no obligation to assume any Service Contract that is not assignable without
the other party’s consent where such consent has not been obtained prior to the
Closing Date.
(d)    Purchaser shall have the right to conduct, at its sole cost and expense,
any inspections, studies or tests that Purchaser deems appropriate in
determining the condition of the Property, including obtaining an updated Phase
I environmental report (the “Updated Phase I”), provided, however, Purchaser is
not permitted to perform any sampling, boring, drilling or other physically
intrusive testing into the structures or ground comprising the Property,
including, without limitation, a Phase II environmental assessment, without (i)
submitting to Seller the scope and specifications for such testing; and (ii)
obtaining the prior written consent of Seller for such testing, which consent
may be withheld in Seller’s sole and absolute discretion.
(e)    Prior to Closing, Purchaser agrees and covenants with Seller not to
disclose to any third party (other than lenders, accountants, attorneys and
other professionals and consultants in connection with the transaction
contemplated herein) without Seller's prior written consent, unless Purchaser is
obligated by law to make such disclosure, any of the reports or any other
documentation or information obtained by Purchaser which relates to the Property
or Seller in any way, all of which shall be used by Purchaser and its agents
solely in connection with the transaction contemplated hereby. In the event that
this Agreement is terminated, Purchaser agrees that all such information will
continue to be held in strict confidence.
(f)    Purchaser agrees to indemnify, protect, defend and hold Seller and its
respective direct and indirect partners, trustees, beneficiaries, shareholders,
members, managers, officers, directors, employees, advisors and other agents
(collectively, the "Indemnified Parties") harmless from and against any and all
liabilities, demands, actions, causes of action, suits, claims, losses, damages,
costs and expenses (including, without limitation, reasonable attorneys’ fees,
court costs and litigation expenses) suffered or incurred by any of the
Indemnified Parties as a result of or in connection with any activities of
Purchaser (including activities of any of Purchaser's employees, consultants,
contractors or other agents) relating to the Property, including, without
limitation, mechanics' liens, damage to the Property, injury to persons or
property resulting from such activities in connection therewith. Notwithstanding
the foregoing, Purchaser’s indemnification obligations under this Section 3.2(f)
shall not extend to any preexisting conditions merely found to exist by
Purchaser or any condition caused by any gross negligence or willful misconduct
of the Indemnified Parties. In the event that the Property is disturbed or
altered in any way as a result of such activities, Purchaser shall promptly
restore the Property to substantially the same condition existing prior to the
commencement of such activities which disturbed or altered the Property.
Furthermore, Purchaser agrees to maintain and cause any of its representatives
or agents conducting any Due Diligence to maintain and have in effect commercial
general liability insurance with (i) limits of not less than Two Million and
00/100 Dollars ($2,000,000.00) per occurrence for personal injury, including
bodily injury and death, and property damage, (ii) Holland Breckenridge
Apartment Homes, LLC, Holland 191 II, LLC, Holland Partner Group Management,
Inc. and Heitman Capital Management, LLC named as additional insured parties,
and (iii) waiver of subrogation. Purchaser shall deliver to Seller a copy of the
certificates of insurance effectuating the insurance required hereunder prior to
the commencement of such activities which certificates shall provide that such
insurance shall not be terminated or modified without at least thirty (30) days'
prior written notice to Seller.
(g)    Purchaser acknowledges and agrees that it shall have no right to review
or inspect any of the following: (i) internal memoranda, correspondence,
analyses, documents or reports prepared by or for Seller or an affiliate of
Seller in connection with (A) this Agreement, (B) the transaction contemplated
by this Agreement, or (C) the acquisition or refinancing of the Property by
Seller (other than environmental reports, if any), (ii) communications between
Seller and its affiliates, and (iii) appraisals or other valuations of the
Property in the possession of Seller or its affiliates.
(h)    Sections 3.2(e) and 3.2(f) and such other provisions in this Agreement
designated as expressly surviving the termination hereof shall survive the
termination of this Agreement (collectively, the "Surviving Obligations").
3.3    Title and Survey. Seller has, at Seller’s sole cost and expense, obtained
and delivered to Purchaser for Purchaser's review a commitment for an ALTA
owner's policy of title insurance along with a copy of each instrument listed as
an exception thereon (the "Title Commitment") on the Real Property issued by the
Title Company and the Existing Survey. During the Due Diligence Period,
Purchaser shall have the right to obtain, at its sole cost and expense, any
desired endorsements to the Title Commitment which are available. Seller has, at
Purchaser’s cost and expense, obtained and delivered to Purchaser for
Purchaser’s review the Amended Survey. Purchaser shall have until the date which
is two (2) business days prior to the expiration of the Due Diligence Period
(such date being referred to as the "Title Review Date") for examination of
Title Commitment, the Existing Survey and the Amended Survey and the making of
any objections thereto, said objections to be made in writing and delivered to
Seller on or before the Title Review Date. If Purchaser shall fail to make any
objections on or before the Title Review Date, Purchaser shall be deemed to have
accepted all exceptions to the Title Commitment and the form and substance of
the Existing Survey and the Amended Survey and all matters shown thereon; all
such exceptions and matters and any exceptions or matters caused by or through
Purchaser shall be included in the term "Permitted Exceptions" as used herein.
If Purchaser makes any objections to the Title Commitment, the Existing Survey
or the Amended Survey on or before the Title Review Date, then Seller shall have
until the second (2nd) business day after the Title Review Date to notify
Purchase in writing if it agrees to cure (by removal, endorsement or otherwise)
such objections on or before the Closing Date. If no such notice from Seller
concerning such election is received by Purchaser by such date, then Seller
shall be deemed to have elected not to cure any such objections. If Seller is
unable or unwilling to cure such objections, then Purchaser may as its only
option, elect to either: (y) waive such objection(s) and consummate the
transaction contemplated by this Agreement without adjustment to the Purchase
Price; or (z) within five (5) days of Seller’s notice or failure to transmit a
notice as noted in the preceding sentence, send Seller a written notice to
terminate this Agreement (and failure of Purchaser to send such written notice
shall constitute a waiver of such right to terminate), in which event the
Refundable Portion shall be returned to Purchaser and the balance of the
Non-Refundable Portion being held in escrow shall be disbursed to Seller and
neither party shall have any further obligations to the other party except for
the Surviving Obligations. Notwithstanding the foregoing, as a condition to
Closing Seller shall cause any and all mortgages and related documents executed
by or through Seller encumbering the Property and any and all monetary liens on
or against the Property to be removed (or, in the case of monetary liens other
than the liens of Seller’s mortgage financing, insured over by the Title
Company) as of the Closing Date.
4.    Closing; Conditions; Deliveries; Costs.
4.1    Place of Closing. The Closing shall be held on the Closing Date through
an escrow arrangement established with the Escrow Company.
4.2    Condition to Parties' Obligation to Close. In addition to all other
conditions set forth in this Agreement, the obligation of Seller, on the one
hand, and Purchaser, on the other hand, to consummate the transaction
contemplated hereunder shall be contingent upon the following:
(a)    The other party's representations and warranties contained herein shall
be true and correct in all material respects as of the date of this Agreement
and the Closing Date;
(b)
As of the Closing Date, the other party shall have performed its obligations
hereunder in all material respects and all deliveries to be made at Closing by
such other party have been tendered;

(c)
As of the Closing Date, there shall exist no pending action, suit or proceeding
with respect to the other party filed by a third party unrelated to the parties
to this Agreement before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transactions contemplated hereby;

(d)
As of the Closing Date, there shall exist no actions, suits, arbitrations,
claims, assignments for the benefit of creditors, insolvencies, bankruptcies,
reorganizations or other proceedings, pending or threatened against Seller that
would materially and adversely affect Seller’s ability to perform its
obligations under this Agreement or which would have a material adverse effect
upon the Property or Purchaser’s ownership or use thereof; and

(e)
As of the Closing Date, the Title Company shall be unconditionally prepared to
deliver to Purchaser an ALTA extended coverage owner’s policy of title insurance
(the “Title Policy”) or an initialed mark-up of the Title Commitment approved by
Purchaser, together with all endorsements requested by Purchaser, in the form of
Purchaser’s final marked up Title Commitment, insuring that fee title in the
Real Property is vested in Purchaser subject only to the Permitted Exceptions.

4.3    Deliveries. At Closing each party shall execute and deliver to the other
and/or the Escrow Company the following documents:
(a)    Seller shall deliver to Purchaser and/or the Escrow Company:
(i)A deed (the "Deed") to the Property in recordable form, duly executed by
Seller and acknowledged and in substantially the same form as set forth in
Exhibit C attached hereto, conveying to Purchaser title to the Real Property,
subject to the Permitted Exceptions;
(ii)    A bill of sale duly executed by Seller and in substantially the same
form as set forth in Exhibit D attached hereto, conveying to Purchaser title to
all Personal Property;
(iii)    An assignment to Purchaser of the Leases duly executed by Seller and in
substantially the same form as set forth in Exhibit E attached hereto;
(iv)    An assignment to Purchaser of the Service Contracts and the Intangible
Property (to the extent freely assignable), duly executed by Seller and in
substantially the same form as set forth in Exhibit F attached hereto;
(v)    A non-foreign transferor certification pursuant to Section 1445 of the
Internal Revenue Code and any similar provisions of applicable state law, in
substantially the same form as set forth on Exhibit G attached hereto;
(vi)    A Seller Title Certificate in substantially the same form as set forth
on Exhibit H attached hereto (which has been approved by the Title Company);
(vii)    Such other documents or evidence as may be reasonably required by the
Title Company to consummate the transaction which is the subject matter of this
Agreement, including, without limitation, such evidence that Seller has the
power, right and authority to consummate the sale of the Property;
(viii)    Copies of notices sent to the other party to each Service Contract and
the property management agreement terminated in accordance with this Agreement;
and
(ix)    Complete originals (or copies to the extent that originals are not
available to Seller) of the Leases and the Service Contracts, and keys to the
Property.
(b)
Purchaser shall deliver to Seller or the Escrow Company:

(i)    The Cash Balance, by wire transfer, as provided in Section 2.2(b) hereof;
(ii)    An assumption duly executed by the Purchaser of the assignments
described in Sections 4.3(a)(iii) and (iv);
(iii)    Such other documents or evidence as may be reasonably required by the
Title Company to consummate the transaction which is the subject matter of this
Agreement, including, without limitation, such evidence that Purchaser has the
power, right and authority to purchase the Property.
(c)
Seller and Purchaser shall jointly deliver to the Escrow Company:

(iv)    A closing statement approved by Seller and Purchaser;
(v)    All transfer declarations or similar documentation required by law, if
any;
(vi)    A letter to the tenants of the Property in the form of Exhibit I
attached hereto; and
(vii)    Notices in substantially the form of Exhibit J attached hereto to the
other party to each Service Contract assumed by Purchaser pursuant to Section
3.2(c) of this Agreement.
4.4    Permitted Termination. So long as a party is not in default hereunder, if
any condition to such party’s obligation to proceed with the Closing hereunder
has not been satisfied in all material respects or waived as of the Closing Date
or such earlier date as provided herein, such party may, in its sole discretion,
terminate this Agreement by delivering written notice to the other party before
the Closing Date or such earlier date required hereunder, or elect to close,
notwithstanding the non-satisfaction of such condition, in which event such
party shall be deemed to have waived any such condition.
5.    Prorations. All items of income and expense shall be paid, prorated or
adjusted as of the close of business on the day prior to the Closing Date (the
"Proration Date") in the manner hereinafter set forth:
5.1    Purchaser shall be credited with (i) the amount of all rents received by
Seller and attributable to the period commencing on the Closing Date, (ii) all
unapplied refundable cash security deposits held by Seller and which were made
by tenants under all Leases in effect as of the Closing Date, and (iii) all
prepaid security deposits for Leases whose terms have not commenced as of the
Closing Date.
5.2    All collected rents for the month of Closing shall be prorated between
Purchaser and Seller based upon their respective days of ownership for such
month in which the Closing occurs. Neither Purchaser nor Seller shall receive
credit at Closing for any payments of rental obligations due but not paid as of
the Proration Date.
5.3    Purchaser covenants to bill tenants on a monthly basis for amounts due
from tenants attributable to periods prior to Closing for a period of three (3)
consecutive months but shall have no obligation to enforce collection of any
such past due accounts from or against any tenant. Any amounts received from
tenants after Closing shall be applied on a tenant by tenant basis in the
following order: (i) first on account of any amount then due and payable or
past-due and payable to Purchaser from such tenant, (ii) next, on account of any
amount due Seller from such tenant for the period up to and including the
Proration Date and (iii) finally, any balance then remaining to Purchaser.
Seller retains the right to pursue its remedies against tenants after Closing
for any delinquent payments or other amounts owed to Seller, except for actions
or proceedings affecting possession or landlord liens. However, Seller will not
exercise any such rights or remedies unless such amounts have not been collected
by Purchaser and paid to Seller within three (3) months after such amounts were
due and payable to Seller. Any money due to Seller under Section 5.2 or 5.3
shall be remitted to Seller within fifteen (15) days after the end of each month
in which Purchaser receives such money.
5.4    Operating expenses, including, without limitation, any prepaid expenses
such as permits, licenses and membership dues, shall be prorated between
Purchaser and Seller based upon the actual days of their respective ownership of
the Property utilizing the actual expenses or reasonable estimates.
5.5    Real estate taxes shall be prorated between Seller and Purchaser based
upon the actual days of ownership of the parties for the year in which Closing
occurs utilizing the most recent ascertainable tax bill(s). Seller and Purchaser
agree to re-prorate said real estate taxes within thirty (30) days of
Purchaser's receipt of the actual tax bill for the tax year in question, if any.
Seller reserves the rights to continue to contest any assessment of the Property
or any portion thereof and to attempt to obtain a refund for any taxes
previously paid. Seller shall retain all rights with respect to any refund of
taxes applicable to any period prior to the Closing Date.
5.6    Except for utilities billed directly to tenants, utilities shall be
prorated as of the Proration Date based upon estimates using the prior month's
actual invoices.
5.7    All insurance policies and property management agreements shall be
terminated as of the Closing Date and there shall be no proration with respect
to these items.
5.8    Not more than two (2) business days prior to Closing (“Walk-Though
Date”), a representative of Purchaser and a representative of Seller shall
conduct an onsite walk-through of the then unoccupied rental units on the
Property to determine whether such unoccupied rental units are in “rent ready”
condition. With respect to any rental unit that is vacated on or before five (5)
days prior to Closing that Seller has not placed in a “rent ready” condition
before the Walk-Through Date, Purchaser shall receive a credit against the
Purchase Price at Closing in the amount of $450.00 per unit. As used herein,
“rent ready” condition shall mean ready for occupancy, equipped with working
appliances, cleaned and freshly painted, if necessary.
All other items which are customarily prorated in transactions similar to the
transaction contemplated hereby and which were not heretofore dealt with, will
be prorated as of the Proration Date. Seller and Purchaser shall cause the Title
Company to prepare a draft closing statement containing the prorations described
above and deliver the same together with invoices or bills for all prorated
expenses and other reasonable backup information from Seller no later than 12:00
p.m. (Chicago time) two (2) business days prior to the Closing Date. In the
event any prorations or computations made under this Section are based on
estimates or prove to be incorrect, then either party shall be entitled to an
adjustment to correct the same, provided that it makes written demand on the
party from whom it is entitled to such adjustment within one hundred and twenty
(120) days after the end of the calendar year in which the Closing occurs.
Purchaser shall indemnify and hold Seller harmless from and against any and all
liabilities, losses, damages, claims and costs (including reasonable attorney
fees, court costs and litigation expenses) which Purchaser received credits
pursuant to this Section 5. After the Closing, Seller agrees that it will take
such actions and properly execute and deliver to Purchaser such further
instruments of assignment, conveyance and transfer as may be necessary to
assure, complete and evidence the full and effective transfer and conveyance of
Property, including, without limitation, taking any actions or executing any
documents required to transfer the web addresses, domain names and URLs to
Purchaser at Closing. The indemnity set forth in the immediately preceding
sentence and the covenants contained in this Section 5 shall survive Closing.
6.    Seller's Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants as follows as of the date of this Agreement
and as of the Closing Date:
6.1    Power. Seller has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.
6.2    Requisite Action. All requisite limited liability company action has been
taken by Seller in connection with entering into this Agreement and the
instruments referenced herein and the consummation of the transactions
contemplated hereby. No consent of any partner, shareholder, member, creditor,
investor, judicial or administrative body, authority or other party is required
which has not been obtained to permit Seller to enter into this Agreement and
consummate the transaction contemplated hereby.
6.3    Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Seller have the legal power, right and actual
authority to bind Seller to the terms and conditions hereof and thereof.
6.4    Validity. This Agreement and all documents required hereby to be executed
by Seller are and shall be valid, legally binding obligations of and enforceable
against Seller in accordance with their terms and conditions.
6.5    Conflicts. None of the execution and delivery of this Agreement and
documents referenced herein, the incurrence of the obligations set forth herein,
the consummation of the transactions herein contemplated or referenced herein
conflicts with or results in the material breach of any terms, conditions or
provisions of or constitutes a default under, any bond, note, or other evidence
of indebtedness or any contract, lease or other agreements or instruments to
which Seller is a party.
6.6    Leases. Attached hereto as Schedule 1 is a rent roll for the Property
dated April 19, 2016, which shall be updated by Seller prior to Closing, if
necessary, to include new tenants and delete terminated tenants. Such rent roll
is a true, correct and complete copy of the rent roll used by Seller in its
ownership and management of the Property. To Seller’s knowledge, true, correct
and complete copies of all Leases listed on the rent roll have been provided to
Purchaser; and to Seller’s knowledge, all Leases are in full force and effect
and free from material default. Except as set forth in the rent roll, to
Seller’s knowledge, there are no persons in occupancy of, or who will have any
rights to occupy any portion of the Property after Closing, other than tenants
under Leases.
6.7    Service Contracts. Attached hereto as Schedule 2 is a complete and
accurate list of the Service Contracts as of the date of this Agreement, which
shall be updated by Seller prior to Closing, if necessary, to include new
Service Contracts and delete terminated Service Contracts. To Seller’s
knowledge, (i) true, correct and complete copies of all Service Contracts were
provided to Purchaser in accordance with this Agreement; (ii) all Service
Contracts are in full force and effect and free from material default; and (iii)
there are no service or maintenance contracts that are obligations of Seller or
the Property other than the Service Contracts.
6.8    Notices. Seller has not received any written notice that the Property,
and all present uses and operations thereof, are currently in violation of any
law or municipal ordinances, orders or requirements issued by the departments of
building, fire, labor, health, environmental or other federal, state, county,
municipal or other departments and governmental agencies having jurisdiction
against or affecting the Property (collectively, “Applicable Laws”).
6.9    Litigation. Except as set forth on Schedule 3 and except for matters
covered by insurance, no litigation has been served upon Seller, nor to the best
of the Seller’s knowledge has been filed, or threatened in writing, affecting
the Seller's ability to consummate the transaction contemplated by this
Agreement. Schedule 3 shall be updated by Seller prior to Closing, if necessary.
6.10    No Bankruptcy. Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by Seller’s creditors, (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, which remains pending as of the date of this Agreement, (d)
suffered the attachment or other judicial seizure of all, or substantially all,
of Seller’s assets, which remains pending as of the date of this Agreement, or
(e) made an offer of settlement, extension or composition to its creditors
generally
6.11    Non-Foreign Status. Seller is not a “foreign person” within the meaning
of IRC Section 1445(f)(3).
6.12    Indemnity. Seller shall indemnify and hold Purchaser harmless from and
against any and all claims, actions, judgments, liabilities, liens, damages,
penalties, fines, costs and reasonable attorneys' fees, foreseen or unforeseen,
asserted against, imposed on or suffered or incurred by Purchaser (or the
Property) directly or indirectly arising out of or in connection with any breach
of the warranties, representations and covenants set forth in this Section 6.
The warranties and representations set forth in this Section 6 shall be deemed
remade as of Closing and updated if necessary, and said warranties and
representations as so remade and updated, and the indemnity obligation set forth
in herein shall survive Closing, to the extent provided in Section 19 below. In
the event any update to Seller’s warranties and representations discloses a
matter or circumstance that is immaterial (as reasonably determined by
Purchaser), otherwise permitted herein, or not adverse to Purchaser (as
reasonably determined by Purchaser), then Seller shall have no liability
therefor and Purchaser shall not have the right to terminate this Agreement on
account of such matter or circumstance. In the event any update to Seller’s
warranties and representations discloses a matter or circumstance that is
material and adverse to Purchaser (as reasonably determined by Purchaser) and
not otherwise permitted herein, Seller shall not be in default hereunder and
shall have no liability as a result thereof, and Purchaser’s sole right and
remedy as a result thereof shall be the right to terminate this Agreement by
giving written notice thereof to Seller and (provided such material and adverse
matter resulted from Seller’s Default, as hereinafter defined) receive the
Reimbursement (as hereinafter defined), and thereupon all Earnest Money shall be
refunded to Purchaser and neither party shall have any further rights or
obligations hereunder, except for the Surviving Obligations.
As used in this Section 6, the term “to Seller's knowledge” “actual knowledge"
or “best of Seller’s knowledge” or words of similar import (i) shall mean the
actual knowledge of Mike Grippi (the “Knowledge Individuals”) and not to any
other persons, (ii) shall mean the actual knowledge of the Knowledge
Individuals, without any investigation or inquiry of any kind, and (iii) shall
not mean the Knowledge Individuals are charged with knowledge of the acts,
omissions and/or knowledge of Seller's agents or employees. Notwithstanding
anything that may appear to be to the contrary, under no circumstances
whatsoever shall any of the Knowledge Individuals be deemed to have any duties,
obligations or liabilities hereunder or in connection herewith.
Notwithstanding anything contained in this Agreement to the contrary, Seller
shall have no liability for breaches of any representations, warranties and
certifications (individually, a “Representation” and collectively, the
"Representations") which are made by Seller herein or in any of the documents or
instruments required to be delivered by Seller hereunder if Purchaser, its
officers, employees, shareholders, members, partners, or agents had knowledge of
such breach by Seller (including, without limitation, knowledge gained by
Purchaser or any such related party in the course of its Due Diligence as to a
fact or circumstance which, by its nature, indicates that a Representation was
or has become untrue or inaccurate) at Closing and Purchaser elects to proceed
to close the transaction contemplated by this Agreement, and Purchaser shall not
otherwise have the right to bring any lawsuit or other legal action against
Seller, nor pursue any other remedies against Seller, as a result of the breach
of such Representation caused thereby.
7.    Purchase As-Is. EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY SET
FORTH IN THIS AGREEMENT OR ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY
SELLER TO PURCHASER AT CLOSING (THE “SELLER’S CLOSING DOCUMENTS”), PURCHASER
WARRANTS AND ACKNOWLEDGES TO AND AGREES WITH SELLER THAT PURCHASER IS PURCHASING
THE PROPERTY IN ITS "AS-IS, WHERE IS" CONDITION "WITH ALL FAULTS" AND DEFECTS AS
OF THE CLOSING DATE AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES,
REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, AS TO ITS CONDITION,
FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, OR ANY OTHER WARRANTY OF
ANY KIND, NATURE, OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER. EXCEPT FOR THE
REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY OF THE
SELLER’S CLOSING DOCUMENTS, SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY
OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED,
CONCERNING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE WATER, STRUCTURAL INTEGRITY, SOIL AND
GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT
THEREON, INCLUDING THE POSSIBILITIES FOR FUTURE DEVELOPMENT OF THE PROPERTY; (D)
THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY; (E)
THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PROPERTY; (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY; (H) THE
PRESENCE OR ABSENCE OF MOLD OR OTHER BACTERIAL MATTER, RADON OR ANY HAZARDOUS
MATERIALS AT, ON, UNDER, OR ADJACENT TO THE PROPERTY OR ANY OTHER ENVIRONMENTAL
MATTER OR CONDITION OF THE PROPERTY; OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT, ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A
VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY
OR COMPLETENESS OF SUCH INFORMATION. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER
BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON EXCEPT FOR THE EXPRESS REPRESENTATIONS
SET FORTH IN THIS AGREEMENT. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
PURCHASER IS A SOPHISTICATED AND EXPERIENCED PURCHASER OF PROPERTIES SUCH AS THE
PROPERTY AND HAS BEEN DULY REPRESENTED BY COUNSEL IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT. SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR OR
IMPROVE ANY OF THE PROPERTY.
UPON CLOSING, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY
SET FORTH IN THIS AGREEMENT OR ANY OF THE SELLER’S CLOSING DOCUMENTS, PURCHASER
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO,
ADVERSE PHYSICAL OR CONSTRUCTION DEFECTS OR ADVERSE ENVIRONMENTAL, HEALTH OR
SAFETY CONDITIONS MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND
INVESTIGATIONS, AND PURCHASER HEREBY FOREVER RELEASES AND DISCHARGES SELLER FROM
ALL RESPONSIBILITY AND LIABILITY, INCLUDING WITHOUT LIMITATION, LIABILITIES AND
RESPONSIBILITIES FOR THE SELLER’S OBLIGATIONS UNDER THE LEASES RELATING TO THE
PHYSICAL, ENVIRONMENTAL OR LEGAL COMPLIANCE STATUS OF THE PROPERTY, WHETHER
ARISING BEFORE OR AFTER THE DATE HEREOF, AND LIABILITIES UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT (“CERCLA”), REGARDING
THE CONDITION, VALUATION, SALABILITY OR UTILITY OF THE PROPERTY, OR ITS
SUITABILITY FOR ANY PURPOSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, WITH
RESPECT TO THE PRESENCE IN THE SOIL, AIR, STRUCTURES AND SURFACE AND SUBSURFACE
WATERS, OF HAZARDOUS MATERIALS OR OTHER MATERIALS OR SUBSTANCES THAT HAVE BEEN
OR MAY IN THE FUTURE BE DETERMINED TO BE TOXIC, HAZARDOUS, UNDESIRABLE OR
SUBJECT TO REGULATION AND THAT MAY NEED TO BE SPECIALLY TREATED, HANDLED AND/OR
REMOVED FROM THE PROPERTY UNDER CURRENT OR FUTURE FEDERAL, STATE AND LOCAL LAWS,
REGULATIONS OR GUIDELINES, AND ANY STRUCTURAL AND GEOLOGIC CONDITIONS,
SUBSURFACE SOIL AND WATER CONDITIONS AND SOLID AND HAZARDOUS WASTE AND HAZARDOUS
MATERIALS ON, UNDER, ADJACENT TO OR OTHERWISE AFFECTING THE PROPERTY). PURCHASER
FURTHER HEREBY WAIVES (AND BY CLOSING THIS TRANSACTION WILL BE DEEMED TO HAVE
WAIVED) ANY AND ALL OBJECTIONS AND COMPLAINTS (INCLUDING, BUT NOT LIMITED TO,
FEDERAL, STATE AND LOCAL STATUTORY AND COMMON LAW BASED ACTIONS, AND ANY PRIVATE
RIGHT OF ACTION UNDER ANY FEDERAL, STATE OR LOCAL LAWS, REGULATIONS OR
GUIDELINES TO WHICH THE PROPERTY IS OR MAY BE SUBJECT, INCLUDING, BUT NOT
LIMITED TO, CERCLA) CONCERNING THE PHYSICAL CHARACTERISTICS AND ANY EXISTING
CONDITIONS OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, THE SELLER’S
OBLIGATIONS UNDER THE LEASES RELATING TO THE PHYSICAL, ENVIRONMENTAL OR LEGAL
COMPLIANCE STATUS OF THE PROPERTY, WHETHER ARISING BEFORE OR AFTER THE DATE
HEREOF.
8.    Purchaser's Representations, Warranties and Covenants. Purchaser hereby
represents, warrants and covenants as follows as of the date of this Agreement
and as of the Closing Date:
8.1    Power. Purchaser has the legal power, right and authority to enter into
this Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.
8.2    Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Purchaser in connection with entering into this
Agreement and the instruments referenced herein and the consummation of the
transactions contemplated hereby. No consent of any partner, shareholder,
member, creditor, investor, judicial or administrative body, authority or other
party is required which has not been obtained or shall not be obtained prior to
the expiration of the Due Diligence Period to permit Purchaser to enter into
this Agreement and consummate the transaction contemplated hereby.
8.3    Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Purchaser have the legal power, right and actual
authority to bind Purchaser to the terms and conditions hereof and thereof.
8.4    Validity. This Agreement and all documents required hereby to be executed
by Purchaser are and shall be valid, legally binding obligations of and
enforceable against Purchaser in accordance with their terms.
8.5    Conflicts. Neither the execution and delivery of this Agreement and
documents referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
referenced herein conflict with or result in the material breach of any terms,
conditions or provisions of or constitute a default under, any bond, note, or
other evidence of indebtedness or any contract, lease or other agreements or
instruments to which Purchaser is a party.
8.6    Litigation. There is no action, suit or proceeding pending or, to the
best of Purchaser’s knowledge, threatened in writing against Purchaser in any
court or by or before any other governmental agency or instrumentality which
would materially and adversely affect the ability of Purchaser to carry out the
transactions contemplated by this Agreement.
8.7    ERISA. No assets used by Purchaser in connection with the transaction
contemplated by this Agreement constitute the assets of (i) any “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), which is subject to Title I of
ERISA, (ii) any “plan” as defined in Section 4975 of the Internal Revenue Code
of 1986, as amended (the “Code”), which is subject to Section 4975 of the Code,
or (iii) any entity deemed to hold “plan assets” (within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA) of any such
employee benefit plan or plan.
8.8    OFAC. Neither Purchaser nor any person or entity that directly or, to
Purchaser’s knowledge, indirectly owns an interest in Purchaser, nor any of its
officers, directors or managing members, is a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including Executive Order 13224 signed on
September 24, 2001 and entitled “Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism”), or other
governmental action, Purchaser’s activities do not violate the International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the
regulations or orders promulgated thereunder. None of the funds of Purchaser
have been or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by law
or that the transaction or this Agreement is or will be in violation of law.
8.9    Indemnity. Purchaser shall indemnify, protect and hold the Indemnified
Parties harmless from and against any and all claims, actions, judgments,
liabilities, liens, damages, penalties, fines, costs and reasonable attorneys'
fees, foreseen or unforeseen, asserted against, imposed on or suffered or
incurred by Seller directly or indirectly arising out of or in connection with
any breach of the warranties, representations and covenants set forth in this
Section 8. The warranties, representations and indemnities set forth in this
Section 8 shall be deemed remade as of Closing and shall survive Closing.
9.    Closing Costs. Seller shall pay or cause to be paid (1) all state, county,
city transfer and excise taxes, (2) the portion of the title insurance premium
for the standard coverage Title Policy in the amount of the Purchase Price for
the Property (including any fees for the title search), and (3) one-half (½) of
all escrow charges. Purchaser shall pay (1) the amount by which the title
insurance premium costs for the Title Policy obtained by Purchaser and for all
endorsements thereto exceeds the cost of standard coverage, (2) all applicable
sales and use taxes levied against the sale of the Personal Property and
Intangible Property, if any, (3) one-half (½) of all escrow charges,
(4) Purchaser’s cost for the Amended Survey, and (5) all fees, costs or expenses
in connection with Purchaser’s due diligence reviews and analyses hereunder. Any
other closing costs shall be allocated in accordance with local custom. Seller
and Buyer shall pay their respective shares of prorations as hereinafter
provided. Except as otherwise expressly provided in this Agreement, each party
shall pay the fees of its own attorneys, accountants and other professionals.
10.    Commissions. Seller shall be solely responsible for the payment of the
commission to Gail Neuburg and Robert Black of ARA. Seller and Purchaser each
warrant and represent to the other that (other than ARA) neither has had any
dealings with any broker, agent, or finder relating to the sale of the Property
or the transactions contemplated hereby, and each agrees to indemnify and hold
the other harmless against any claim for brokerage commissions, compensation or
fees by any broker, agent, or finder in connection with the sale of the Property
or the transactions contemplated hereby resulting from the acts of the
indemnifying party. The provisions of this Section 10 shall survive Closing or
any termination of this Agreement.
11.    New York Style Closing. It is contemplated that the transaction shall be
closed by means of a so-called New York Style Closing, with the concurrent
delivery of the documents of title, transfer of interest, delivery of the Title
Policy or marked-up Title Commitment described in Section 4.2(d) and the payment
of the Purchase Price. Seller and Purchaser agree to use reasonable efforts to
complete all requirements for Closing prior to the Closing Date. Seller and
Purchaser also agree that disbursement of the Purchase Price, as adjusted by the
prorations and adjustments, shall not be conditioned upon the recording of the
Deed, but rather, upon the agreement by the Title Company to issue the Title
Policy. Seller and Purchaser shall each provide any undertaking to the Title
Company reasonably necessary to accommodate the New York Style Closing.
12.    Attorneys' Fees and Costs. In the event suit or action is instituted to
interpret or enforce the terms of this Agreement, or in connection with any
arbitration or mediation of any dispute, the prevailing party shall be entitled
to recover from the other party such sum as the court, arbitrator or mediator
may adjudge reasonable as such party's costs and attorney's fees, including such
costs and fees as are incurred in any trial, on any appeal, in any bankruptcy
proceeding (including the adjudication of issues peculiar to bankruptcy law) and
in any petition for review. Each party shall also have the right to recover its
reasonable costs and attorney's fees incurred in collecting any sum or debt owed
to it by the other party, with or without litigation, if such sum or debt is not
paid within fifteen (15) days following written demand therefor. The provisions
of this Section 12 shall survive Closing or any termination of this Agreement.
13.    Notice. All notices, demands, deliveries and communications (a "Notice")
under this Agreement shall be delivered or sent by: (i) first class, registered
or certified mail, postage prepaid, return receipt requested, (ii) nationally
recognized overnight carrier, or (iii) email addressed to the address of the
party in question set forth in the first paragraph of this Agreement and copies
to the parties designated below or to such other address as either party may
designate by Notice pursuant to this Section 13. Notices shall be deemed given
(x) three (3) business days after being mailed as provided in clause (i) above,
(y) one business day after delivery to the overnight carrier as provided in
clause (ii) above, or (z) on the day of the transmission of the email so long as
it is received by 5:00 p.m. (Chicago time) on such day.
To Seller:        Holland Breckenridge Apartment Homes, LLC
c/o Holland Partner Group
600 South Cherry Street, Suite 700
Denver, CO 80246
Attn: Mike Grippi


With a Copies to:    Holland Partner Group
1211 Daniels Street, #61708
Vancouver, WA 98660
Attn: Principal Staff Officer/Notices


Oregon Law Group, P.C.
1675 SW Marlow Avenue, Suite 404
Portland, OR 97225
Attn: Chris Riha


To Purchaser:        RRE Opportunity OP II, LP
c/o Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Attention: Pamela Arms
            


With a copy to:    Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Attention: Aldie Jennings Loubier, Esq.
        
14.    Fire or Other Casualty; Condemnation.
14.1    If the Property or any part thereof is damaged by fire or other casualty
prior to the Closing Date which would cost in excess of $1,000,000 to repair (as
determined by an insurance adjuster selected by the insurance carriers),
Purchaser may terminate this Agreement by written notice to Seller given on or
before the earlier of (i) twenty (20) days following such casualty or (ii) the
Closing Date. In the event of such termination, this Agreement shall be of no
further force and effect and, except for the Surviving Obligations, neither
party shall thereafter have any further obligation under this Agreement, and
Seller shall direct the Escrow Company to promptly return all Earnest Money to
Purchaser. If Purchaser does not elect to terminate this Agreement or the cost
of repair is determined by said adjuster to be less than $1,000,000, then the
Closing shall take place as herein provided without abatement of the Purchase
Price, and Seller shall assign and transfer to Purchaser on the Closing Date,
without warranty or recourse, all of Seller's right, title and interest to the
balance of insurance proceeds paid or payable to Seller on account of such fire
or casualty remaining after reimbursement to Seller for the total amount of all
costs and expenses actually incurred by Seller in connection therewith including
but not limited to making emergency repairs, securing the Property and complying
with applicable governmental requirements. Seller shall pay to Purchaser the
amount of the deductible of any of Seller's applicable insurance policies.
14.2    If any material portion of the Property is taken in eminent domain
proceedings prior to Closing, Purchaser may terminate this Agreement by notice
to Seller given on or before the earlier of (i) twenty (20) days after such
taking or (ii) the Closing Date, and, in the event of such termination, this
Agreement shall be of no further force and effect and, except for the Surviving
Obligations, neither party shall thereafter have any further obligation under
this Agreement, and Seller shall direct the Escrow Company to promptly return
all Earnest Money to Purchaser. If Purchaser does not so elect to terminate or
if the taking is not material, then the Closing shall take place as herein
provided without abatement of the Purchase Price, and Seller shall deliver or
assign to Purchaser on the Closing Date, without warranty or recourse, all of
Seller's right, title and interest in and to all condemnation awards paid or
payable to Seller.
15.    Operations After Date of This Agreement. Seller covenants and agrees with
Purchaser that after the date hereof through the Closing, Seller will (except as
specifically provided to the contrary herein):
15.1    Refrain from transferring any of the Property or creating on the
Property any easements or mortgages which will survive Closing or permitting any
changes to the zoning classification of the Land;
15.2    Refrain from entering into or amending any contracts, or other
agreements (excluding leases) regarding the Property (other than contracts in
the ordinary and usual course of business and which are cancelable by Seller
without penalty within thirty (30) days after giving notice thereof);
15.3    Continue to manage, operate, maintain, repair and insure the Property in
a good order and repair, reasonable wear and tear excepted and in a manner
consistent with Seller's current practices, including, make ordinary repairs and
replacements;
15.4    Refrain from offering the Property for sale or marketing the same;
15.5    Comply in all material respects with the terms of the Leases and Service
Contracts;
15.6    Enter into new Leases only on market terms;
15.7    Deliver or make available to Purchaser copies of all new Leases and new
Service Contracts entered into after the date hereof;
15.8    Deliver or make available to Purchaser copies of all written notices
received by Seller asserting any breach or default under the Leases or Service
Contracts or any violation of any Applicable Law; and
15.9    Deliver to Purchaser written notice of every threatened or actual
litigation, suit, arbitration, unsatisfied order or judgment, governmental
investigation or proceeding concerning or affecting the Property or any portion
thereof.
16.    Assignment. Except as set forth below, Purchaser shall not assign this
Agreement without Seller's prior written consent which consent may be withheld
for any reason or no reason. Subject to the previous sentence, this Agreement
shall apply to, inure to the benefit of and be binding upon and enforceable
against the parties hereto and their respective successors and assigns.
Notwithstanding the foregoing, Purchaser shall have the right to assign this
Agreement to an entity controlled by or under common control of Purchaser
without Seller’s consent. Any assignment shall be conditioned upon Seller’s
receipt of a duly executed express assumption of all of the duties and
obligations of Purchaser by the proposed assignee in a form acceptable to Seller
not less than five (5) business days prior to the Closing Date.
17.    Remedies.
17.1    IN THE EVENT THAT SELLER SHALL FAIL TO COMPLY WITH ITS EXPRESS
OBLIGATIONS UNDER THIS AGREEMENT AFTER WRITTEN NOTICE FROM PURCHASER AND A FIVE
(5) BUSINESS DAY PERIOD TO CURE, AND SUCH FAILURE IS NOT A RESULT OF PURCHASER'S
DEFAULT OR A TERMINATION OF THIS AGREEMENT BY PURCHASER OR SELLER PURSUANT TO A
RIGHT TO DO SO UNDER THE PROVISIONS HEREOF, PURCHASER, IN THE CASE WHERE SUCH
FAILURE IS BASED UPON AN INTENTIONAL BREACH BY SELLER (“SELLER’S DEFAULT”),
SHALL ONLY BE ENTITLED TO, AT ITS ELECTION, EITHER: (A) THE REMEDY OF SPECIFIC
PERFORMANCE, OR (B) TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO SELLER AND
RECEIVE A REFUND OF THE EARNEST MONEY. IN NO EVENT SHALL SELLER BE LIABLE TO
PURCHASER FOR ANY PUNITIVE, SPECULATIVE, CONSEQUENTIAL OR OTHER DAMAGES. IN THE
CASE WHERE SUCH FAILURE IS BASED UPON AN UNINTENTIONAL BREACH BY SELLER,
PURCHASER, AS ITS SOLE AND EXCLUSIVE REMEDY, MAY TERMINATE THIS AGREEMENT AND
RECEIVE A REFUND OF THE EARNEST MONEY. EXCEPT IN CONNECTION WITH THE REMEDY OF
SPECIFIC PERFORMANCE, PURCHASER SHALL NOT BE ENTITLED TO RECORD A LIS PENDENS OR
NOTICE OF PENDENCY OF ACTION AGAINST THE PROPERTY FOR ANY REASON WHATSOEVER. IN
THE EVENT PURCHASER TERMINATES THIS AGREEMENT FOR SELLER’S DEFAULT IN ACCORDANCE
WITH THE FIRST SENTENCE OF THIS SECTION 17, THEN SELLER SHALL REIMBURSE
PURCHASER FOR PURCHASER’S THIRD-PARTY, OUT-OF-POCKET COSTS, NOT TO EXCEED A
MAXIMUM AGGREGATE REIMBURSEMENT OF SEVENTY-FIVE THOUSAND DOLLARS ($75,000) (THE
“REIMBURSEMENT”) AND SELLER’S OBLIGATION TO MAKE THE REIMBURSEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.
17.2    PURCHASER SHALL (A) NOTIFY SELLER OF ITS ELECTION TO SEEK THE REMEDY OF
SPECIFIC PERFORMANCE ON OR BEFORE THE DATE WHICH IS THIRTY (30) DAYS AFTER THE
DATE OF SELLER’S DEFAULT AND (B) INSTITUTE PROCEEDINGS SEEKING SUCH REMEDY ON OR
BEFORE THE DATE WHICH IS THIRTY (30) DAYS AFTER THE DATE OF PURCHASER’S NOTICE.
17.3    PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS ELECTION TO SEEK THE REMEDY
OF SPECIFIC PERFORMANCE IF PURCHASER DOES NOT (x) NOTIFY SELLER OF SUCH ELECTION
AS PROVIDED IN SECTION 17.2(A), OR (y) INSTITUTE PROCEEDINGS, SEEKING SUCH
REMEDY AS PROVIDED IN SECTION 17.2(B).
17.4    NOTWITHSTANDING ANYTHING IN THIS SECTION 17 TO THE CONTRARY, FAILURE OF
A CONDITION PRECEDENT SHALL NOT BE A DEFAULT HEREUNDER OR ENTITLE PURCHASER TO
ANY REMEDY, AND SHALL ONLY ENTITLE PURCHASER TO A REFUND OF THE EARNEST MONEY
AND, IN THE CASE OF A FAILURE OF A CONDITION PRECEDENT CAUSED BY SELLER’S
DEFAULT, THE REIMBURSEMENT.
17.5    IN THE EVENT THAT PURCHASER SHOULD FAIL TO CONSUMMATE THIS AGREEMENT FOR
ANY REASON, EXCEPT SELLER'S DEFAULT OR THE TERMINATION OF THIS AGREEMENT BY
PURCHASER OR SELLER PURSUANT TO A RIGHT TO DO SO UNDER THE TERMS AND PROVISIONS
HEREOF, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY MAY TERMINATE THIS
AGREEMENT BY NOTIFYING PURCHASER THEREOF AND RECEIVE OR RETAIN THE EARNEST MONEY
AS LIQUIDATED DAMAGES, PROVIDED THAT THIS PROVISION SHALL NOT LIMIT SELLER'S
RIGHTS TO PURSUE AND RECOVER ON A CLAIM WITH RESPECT TO ANY SURVIVING
OBLIGATIONS. THE PARTIES AGREE THAT SELLER WILL SUFFER DAMAGES IN THE EVENT OF
PURCHASER'S DEFAULT ON ITS OBLIGATIONS. ALTHOUGH THE AMOUNT OF SUCH DAMAGES IS
DIFFICULT OR IMPOSSIBLE TO DETERMINE, THE PARTIES AGREE THAT THE AMOUNT OF THE
EARNEST MONEY IS A REASONABLE ESTIMATE OF SELLER'S LOSS IN THE EVENT OF
PURCHASER'S DEFAULT. THUS, SELLER SHALL ACCEPT AND RETAIN THE EARNEST MONEY AS
LIQUIDATED DAMAGES BUT NOT AS A PENALTY. EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 17.5, SUCH LIQUIDATED DAMAGES SHALL CONSTITUTE SELLER'S SOLE AND
EXCLUSIVE REMEDY. IN THE EVENT SELLER IS ENTITLED TO THE EARNEST MONEY AS
LIQUIDATED DAMAGES, PURCHASER AGREES TO TAKE ALL SUCH ACTIONS AND EXECUTE AND
DELIVER ALL SUCH DOCUMENTS NECESSARY OR APPROPRIATE TO EFFECT SUCH PAYMENT. IN
THE EVENT SELLER SUCCESSFULLY BRINGS SUIT OR ACTION TO ENFORCE THE FOREGOING
PROVISION, SELLER SHALL BE ENTITLED TO RECOVER FROM PURCHASER ITS ACTUAL
ATTORNEYS’ FEES, COURT COSTS AND LITIGATION EXPENSES IN CONNECTION THEREWITH.
17.6    SELLER AND PURCHASER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THE FOREGOING LIQUIDATED DAMAGES PROVISION AND BY THEIR SIGNATURES
IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.
SELLER:


Holland Breckenridge Apartment Homes, LLC, a Delaware limited liability company


By: Holland 191 II LLC, a Delaware limited liability company, its sole Member
and Manager


By: Holland Partners 191 II, LLC, a Washington limited liability company, its
Manager


By: Holland Partners Management, LLC, a Washington limited liability company,
its Manager


By: Holland Partner Group Management, Inc., a Delaware corporation, its Manager




By: /s/ Mike Grippi            
Name: Mike Grippi            
Title: VP


PURCHASER:


RRE Opportunity OP II, LP, a Delaware limited partnership


By: Resource Real Estate Opportunity REIT II, Inc., a Maryland corporation, its
General Partner


By:   /s/ Alan F. Feldman         
Name:   Alan F. Feldman            
Title:   Chief Executive Officer         



18.    Miscellaneous.
18.1    Entire Agreement. This Agreement, together with the exhibits and
schedules attached hereto, constitute the entire agreement of the parties hereto
regarding the purchase and sale of the Property, and all prior agreements,
understandings, representations and statements, oral or written, are hereby
merged herein. In the event of a conflict between the terms of this Agreement
and any prior written agreements, the terms of this Agreement shall prevail.
This Agreement may only be amended or modified by an instrument in writing,
signed by the party intended to be bound thereby.
18.2    Time. All parties hereto agree that time is of the essence in this
transaction. If the time for performance of any obligation hereunder shall fall
on a Saturday, Sunday or holiday (national, in the State of Illinois or the
state in which the Property is located) such that the obligation hereby can not
be performed, the time for performance shall be extended to the next such
succeeding day where performance is possible.
18.3    Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.
18.4    Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF OREGON AND FOR ALL PURPOSES SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.
18.5    Publicity. Seller and Purchaser hereby covenant and agree that, at all
times after the date of execution hereof and continuing after the Closing,
unless consented to in writing by the other party, no press release or other
public disclosure concerning the monetary terms of this transaction shall be
made, and each party agrees to use best efforts to prevent such disclosures of
this transaction; provided however, either party shall be permitted without the
other party’s consent to (i) issue a press release as long as it does not
identify the Purchase Price, the address of the Property or the name of the
other party to this Agreement and (ii) make disclosures required by applicable
law, including disclosures required to be made to the Securities and Exchange
Commission, without the other party’s prior consent.  The provisions of this
Section 18.5 shall survive Closing or any termination of this Agreement.
18.6    Recordation. Purchaser shall not record this Agreement or a memorandum
or other notice thereof in any public office without the express written consent
of Seller. A breach by Purchaser of this covenant shall constitute a material
default by Purchaser under this Agreement.
18.7    Benefit. This Agreement is for the benefit of Purchaser and Seller, and
except as provided in the indemnities granted by Purchaser in this Agreement and
in the Purchase Documents (as defined in Section 19) with respect to the
Indemnified Parties listed therein, no other person or entity will be entitled
to rely on this Agreement, receive any benefit from it or enforce any provisions
of it against Purchaser or Seller.
18.8    Section Headings. The section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections hereof.
18.9    Further Assurances. Purchaser and Seller agree to execute all documents
and instruments reasonably required in order to consummate the purchase and sale
herein contemplated.
18.10    Severability. If any portion of this Agreement is held to be
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.
18.11    Waiver of Trial by Jury. Seller and Purchaser, to the extent they may
legally do so, hereby expressly waive any right to trial by jury of any claim,
demand, action, cause of action, or proceeding arising under or with respect to
this Agreement, or in any way connected with, or related to, or incidental to,
the dealings of the parties hereto with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Purchaser hereby
agree that any such claim, demand, action, cause of action, or proceeding shall
be decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.
18.12    Independent Counsel. Purchaser and Seller each acknowledge that: (a)
they have been represented by independent counsel in connection with this
Agreement; (b) they have executed this Agreement with the advice of such
counsel; and (c) this Agreement is the result of negotiations between the
parties hereto and the advice and assistance of their respective counsel. The
fact that this Agreement was prepared by Seller's counsel as a matter of
convenience shall have no import or significance. Any uncertainty or ambiguity
in this Agreement shall not be construed against Seller because Seller's counsel
prepared this Agreement in its final form.
18.13    Governmental Approvals. Nothing contained in this Agreement shall be
construed as authorizing Purchaser to apply for a zoning change, variance,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit with respect to the Property prior to the Closing, and
Purchaser agrees not to do so. Purchaser agrees not to submit any reports,
studies or other documents, including, without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to the Closing. Purchaser's obligation to purchase the Property
shall not be subject to or conditioned upon Purchaser's obtaining any variances,
zoning amendments, subdivision maps, lot line adjustment or other discretionary
governmental act, approval or permit.
18.14    No Waiver. No covenant, term or condition of this Agreement other than
as expressly set forth herein shall be deemed to have been waived by Seller or
Purchaser unless such waiver is in writing and executed by Seller or Purchaser,
as the case may be.
18.15    Discharge and Survival. The delivery of the Deed by Seller, and the
acceptance thereof by Purchaser shall be deemed to be the full performance and
discharge of every covenant and obligation on the part of Seller to be performed
hereunder except the obligations set forth herein which, by their terms,
expressly survive Closing. No action shall be commenced by Purchaser after the
Closing on any covenant or obligation except the obligations set forth herein
which, by their terms, expressly survive Closing.
18.16    Seller’s Access to Records after Closing. At no cost to Purchaser,
Purchaser shall reasonably cooperate with Seller for a period of two (2) years
after Closing to make available Purchaser’s employees and Property records, as
Seller may reasonably request, in case of Seller’s need in response to any legal
requirement, tax audit, tax return preparation, securities law filing, or
litigation threatened or brought against Seller, by allowing Seller and its
agents or representatives access, upon reasonable advance written notice (which
notice shall identify the nature of the information sought by Seller), at all
reasonable times to examine and make copies of any and all instruments, files
and records which predate the Closing and which pertain to the Property or
Seller; provided, however, that nothing contained in this section shall require
Purchaser to retain any files or records for any particular period of time. This
Section 18.16 shall survive Closing.
19.    Exculpation of Seller and Related Parties. Notwithstanding anything to
the contrary contained in this Agreement or in any exhibits attached hereto or
in any documents executed or to be executed in connection herewith
(collectively, including this Agreement, said exhibits and all such documents,
the "Purchase Documents"), from and after Closing it is expressly understood and
agreed by and between the parties hereto that: (i) the recourse of Purchaser or
its successors or assigns against Seller with respect to the alleged breach by
or on the part of Seller of any representation, warranty, covenant, undertaking,
indemnity or agreement contained in any of the Purchase Documents (collectively,
"Seller's Undertakings") shall (x) be deemed waived unless Purchaser has
delivered to Seller written notice that Purchaser is seeking recourse under
Seller's Undertakings (the “Recourse Notice”) after the Closing Date but prior
to the date that is six (6) months after the Closing Date and Purchaser has
filed suit with respect to same within one (1) month after the date of
Purchaser's delivery to Seller of the Recourse Notice, and (y) be limited to an
amount not to exceed Eight Hundred Thousand Dollars ($800,000) in the aggregate
of all recourse of Purchaser under the Purchase Documents; and (ii) no personal
liability or personal responsibility of any sort with respect to any of Seller's
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against, Seller or its direct or indirect
shareholders, directors, officers, employees, agents, constituent partners,
members, beneficiaries, trustees, representatives or affiliates, except as
provided in (i) above with respect to Seller only.
20.    Rule 3-14 Compliance. Seller shall from the date of this Agreement on or
up to forty-five days after Closing provide to Purchaser (at Purchaser’s
expense) copies of, or shall provide Purchaser reasonable access to, such
factual information as may be reasonably requested by Purchaser, and in the
possession or control of Seller, or its property manager or accountants,
necessary to enable Purchaser's auditor to conduct an audit, in accordance with
Rule 3-14 of Securities and Exchange Commission Regulation S-X, of the income
statements of the Property for the year to date of the year in which Closing
occurs plus the one (1) immediately preceding calendar year.  Purchaser shall be
responsible for all out-of-pocket costs associated with this audit.  Seller
shall up to forty-five days after the Closing reasonably cooperate (at no cost
to Seller) with Purchaser’s auditor in the conduct of such audit, which will
include responding to verbal requests for information regarding internal
controls and follow-up questions on the financial information provided to the
Purchaser.  In addition, on or up to forty-five days after Closing, Seller
agrees to provide to Purchaser or any affiliate of Purchaser, if requested by
such auditor, historical financial statements for the Property, including
(without limitation) income and balance sheet data for the Property.  Without
limiting the foregoing, (i) Purchaser or its designated independent or other
auditor may audit Seller’s operating statements of the Property, at Purchaser’s
expense, and Seller shall on or within forty-five (45) days of Closing provide
such documentation as Purchaser or its auditor may reasonably request in order
to complete such audit, and (ii) Seller shall on or before Closing furnish to
Purchaser such financial and other information as may be reasonably required by
Purchaser or any affiliate of Purchaser to make any required filings with the
Securities and Exchange Commission or other governmental authority.  Seller
shall maintain its records for use under this Section 20 for a period of not
less than ninety (90) days after the Closing Date. The provisions of this
Section shall survive Closing for a period of ninety (90) days. Seller’s
obligation to deliver to Purchaser its records for use under this Section 20
shall be an ongoing condition to Closing for Purchaser’s benefit until Closing.
21.    Statutory Notice.  THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE
WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT
TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT
AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE
SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON
ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR
COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS
A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO
VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE
PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING
PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND
SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER
855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused these presents to be made as
of the day and year first above stated.
SELLER:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:    /s/ Mike Grippi        
Name:    Mike Grippi            
Title:    VP                




PURCHASER:


RRE OPPORTUNITY OP II, LP,
a Delaware limited partnership


By:    Resource Real Estate Opportunity
REIT II, Inc., a Maryland corporation,
its General Partner


By:    /s/ Alan F. Feldman        
Name:    Alan F. Feldman            
Titles: Chief Executive Officer




22.    

LIST OF EXHIBITS AND SCHEDULES


Exhibit A    -    Legal Description
Exhibit B    -    Form of Earnest Money Escrow Agreement
Exhibit C    -    Form of Deed
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment and Assumption of Leases
Exhibit F    -    Form of Assignment and Assumption of Contracts, Licenses and
Permits,

            and Other Intangible Property
Exhibit G    -    Form of Non-Foreign Affidavit
Exhibit H    -    Form of Seller Title Certificate
Exhibit I    -    Form of Tenant Notification Letter
Exhibit J    -    Form of Vendor Notification Letter
Schedule 1    -    List of Tenants
Schedule 2    -    List of Service Contracts
Schedule 3    -    List of Litigation
Schedule 3.1    -    Other Due Diligence Materials





EXHIBIT A
LEGAL DESCRIPTION


A tract of land situated in the Southwest one-quarter of Section 1, Township 1
South, Range 1 West of the Willamette Meridian, in the County of Washington and
State of Oregon, more particularly described as follows:
Commencing at the Northwest corner of the William Pointer Donation Land Claim
No. 62; thence South 0°35'39" East along the West line of said Donation Land
Claim a distance of 1510.36 feet to the true point of beginning of the tract
herein to be described; thence North 88°51'57" East, 279.04 feet to the
Southwest corner of that certain tract described in Deed to Max H. and Kathleen
G. Parrott, recorded in Book 364, page 399; thence North 1°11 '39" West along
the West line of said Parrott Tract 1041.95 feet to a point which lies 45.00
feet Southeasterly of, when measured at right angles to, the centerline of S.W.
Barnes Road; thence parallel with and 45.00 feet Southeasterly of said
centerline, along the arc of a 909.93 foot radius curve to the right, through a
central angle of 19°11'46" an arc distance of 304.86 feet (the chord bears North
57°05'09" East, 303.43 feet); thence parallel with and 45.00 feet Southeasterly
of said centerline, North 66°41'02" East, 384.93 feet; thence parallel with and
45.00 feet Southeasterly of said centerline along the arc of a 999.93 foot
radius curve to the left, through a central angle of 0°10'22", an arc distance
of 3.01 feet (the chord bears North 66°35'52" East, 3.01 feet) to the West line
of SYLVAN HEIGHTS CONDOMINIUM; thence South 1°38'17" East along said West line
616.76 feet to an iron pipe; thence North 78°22'55" East 134.59 feet; thence
South 1°15'42" East along the West line of SYLVAN HEIGHTS CONDOMINIUM 930.63
feet; thence South 89°02'08" West 239.08 feet to a stone monument; thence North
89°13'08" West a distance of 797.71 feet to a point in the West line of the
William Pointer Donation Land Claim; thence North 0°35'39" West along said West
line 147.29 feet to the point of beginning.
EXCEPTING THEREFROM, any portion lying within the boundary of S.W. Barnes Road.
ALSO EXCEPTING THEREFROM that portion granted to the State of Oregon, by and
through its Department of Transportation by final order, Washington County
Circuit Court Case No. C92- 1080CV entered June 30, 1993.





EXHIBIT B
FORM OF EARNEST MONEY ESCROW AGREEMENT


Chicago Title Insurance Company


Jennifer Rench
Chicago Title Insurance Company
10 South LaSalle Street, Suite 3100
Chicago, IL 60603


Escrow No.: 21600772
Date:               , 2016
Phone: (312) 223-2986
Fax: (312) 223-5801


RE: Breckenridge Apartments
   8150 SW Barnes Road
   Portland, OR 97225





STRICT JOINT ORDER ESCROW
The accompanying __________________________________________ and any additional
funds deposited by Purchaser are deposited with Chicago Title Insurance Company
as Escrowee to be delivered by it only upon the joint order of the undersigned
or their respective legal representatives or assigns.
Escrowee is hereby expressly authorized to disregard, in its sole discretion,
any and all notices or warnings given by any of the parties hereto, or by any
other person or corporation, but the said Escrowee is hereby expressly
authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in
case the said Escrowee obeys or complies with any such order, judgment or
decrees of any court it shall not be liable to any of the parties hereto or any
other person, firm or corporation by reason of such compliance, notwithstanding
any such order, judgment or decree being entered without jurisdiction or being
subsequently reversed, modified, annulled, set aside or vacated. In case of any
suit or proceeding regarding this escrow, to which said Escrowee is or may at
any time become a party, it shall have a lien on the contents hereof for any and
all out-of-pocket costs, reasonable attorneys' and solicitors' fees, whether
such attorneys or solicitors shall be regularly retained or specially employed,
and any other reasonable expenses which it may have incurred or become liable
for on account thereof, and it shall be entitled to reimburse itself therefore
out of said deposit, and the undersigned jointly and severally agree to pay said
Escrowee upon demand all such costs, fees and expenses so incurred.
In no case shall the above mentioned deposits be surrendered except on an order
signed by the parties hereto, their respective legal representatives or assigns,
or in obedience of the process or order of court as aforesaid.
Deposits made pursuant to these instructions shall be invested in federally
issued or insured interest bearing instrument(s) on behalf of any party or
parties thereto; provided, that any direction to Escrowee for such investment
shall be expressed in writing and contain the consent of all the parties to this
escrow, and also provided that Escrowee is in receipt of the tax payer's
identification number and investment forms as required. Escrowee will, upon
request, furnish information concerning its procedures and fee schedules for
investment.
Except as to deposits of funds for which Escrowee has received express written
direction concerning investment or other handling, the parties hereto agree that
the Escrowee shall be under no duty to invest or reinvest any deposits at any
time held by it hereunder; and further, that Escrowee may commingle such
deposits with other deposits or with its own funds in the manner provided for
the administration of funds under the applicable laws of the State in which the
funds are held and may use any part or all such funds for its own benefit
without obligation to any party for interest derived thereby, if any; provided,
however, nothing herein shall diminish Escrowee's obligation to apply the full
amount of the deposits in accordance with the terms of this Agreement. In the
event the Escrowee is requested to invest deposits hereunder, Escrowee is not to
be held responsible for any loss of principal or interest which may be incurred
as a result of making the investment for the purposes of these escrow
instructions.
[Signature Page Follows]
PURCHASER:


RRE OPPORTUNITY OP II, LP,
a Delaware limited partnership


By:    Resource Real Estate Opportunity
REIT II, Inc., a Maryland corporation,
its General Partner


By:                    
Name:                
Its:                     




Address – 1845 Walnut Street, 18th Floor, Philadelphia, PA 19103


Purchaser's Federal Tax Identification Number:                     


SELLER:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


Address - c/o Holland Partner Group, 1111 Main Street, Suite 700, Vancouver, WA
98660


ACCEPTED:


Chicago Title Insurance Company




By:                         
Name:                        
Its:                        


22.1    

EXHIBIT C
DEED




After recording, send to:


                
                
                
                


Until a change is requested,
all tax statements shall be sent to:


                
                
                
                






SPECIAL WARRANTY DEED


Holland Breckenridge Apartment Homes, LLC, a Delaware limited liability company
(“Grantor”), conveys and specially warrants to ___________________, a
_______________________ (“Grantee”), the real property described on Exhibit A
attached hereto and incorporated herein (the “Property”), together with, all and
singular, the tenements, hereditaments, easements, rights-of-way and
appurtenances belonging or in anywise appertaining to the same, and the
improvements thereon, free of encumbrances created or suffered by Grantor except
as set forth in Exhibit B attached hereto and incorporated herein (the
“Permitted Encumbrances”).
The true and actual consideration for this transfer is $____________.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010.
[Signature Page Follows]


Dated this ______ day of _________, 2016.


GRANTOR:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


STATE OF WASHINGTON        )
) ss.
COUNTY OF CLARK        )


I certify that I know or have satisfactory evidence that __________________ is
the person who appeared before me, and said person acknowledged that he signed
this instrument, on oath stated that he was authorized to execute the instrument
and acknowledged it as the ___________________ of Holland Partner Group
Management, Inc. to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.


Dated the _____ day of ___________________, 2016.




                        
Notary Public for Washington
My Appointment Expires:            
EXHIBIT A


LEGAL DESCRIPTION






A tract of land situated in the Southwest one-quarter of Section 1, Township 1
South, Range 1 West of the Willamette Meridian, in the County of Washington and
State of Oregon, more particularly described as follows:
Commencing at the Northwest corner of the William Pointer Donation Land Claim
No. 62; thence South 0°35'39" East along the West line of said Donation Land
Claim a distance of 1510.36 feet to the true point of beginning of the tract
herein to be described; thence North 88°51'57" East, 279.04 feet to the
Southwest corner of that certain tract described in Deed to Max H. and Kathleen
G. Parrott, recorded in Book 364, page 399; thence North 1°11 '39" West along
the West line of said Parrott Tract 1041.95 feet to a point which lies 45.00
feet Southeasterly of, when measured at right angles to, the centerline of S.W.
Barnes Road; thence parallel with and 45.00 feet Southeasterly of said
centerline, along the arc of a 909.93 foot radius curve to the right, through a
central angle of 19°11'46" an arc distance of 304.86 feet (the chord bears North
57°05'09" East, 303.43 feet); thence parallel with and 45.00 feet Southeasterly
of said centerline, North 66°41'02" East, 384.93 feet; thence parallel with and
45.00 feet Southeasterly of said centerline along the arc of a 999.93 foot
radius curve to the left, through a central angle of 0°10'22", an arc distance
of 3.01 feet (the chord bears North 66°35'52" East, 3.01 feet) to the West line
of SYLVAN HEIGHTS CONDOMINIUM; thence South 1°38'17" East along said West line
616.76 feet to an iron pipe; thence North 78°22'55" East 134.59 feet; thence
South 1°15'42" East along the West line of SYLVAN HEIGHTS CONDOMINIUM 930.63
feet; thence South 89°02'08" West 239.08 feet to a stone monument; thence North
89°13'08" West a distance of 797.71 feet to a point in the West line of the
William Pointer Donation Land Claim; thence North 0°35'39" West along said West
line 147.29 feet to the point of beginning.
EXCEPTING THEREFROM, any portion lying within the boundary of S.W. Barnes Road.
ALSO EXCEPTING THEREFROM that portion granted to the State of Oregon, by and
through its Department of Transportation by final order, Washington County
Circuit Court Case No. C92- 1080CV entered June 30, 1993.




EXHIBIT B


PERMITTED EXCEPTIONS













EXHIBIT D
BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS, that Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company ("Seller") in consideration of Ten and
00/00 Dollars ($10.00), the receipt and sufficiency of which is hereby
acknowledged, does hereby sell, assign, transfer, quit claim and set over unto
______________, a _______________ ("Purchaser") all furniture, furnishings,
fixtures, equipment and other personal property set forth on Exhibit A attached
hereto and made a part hereof (the "Personal Property") located at, on and about
the real estate located at 8150 SW Barnes Road, Portland, Oregon, 97225, and
commonly known as the Breckenridge Apartments, which is legally described in the
Agreement, as hereinafter defined (the "Premises").
TO HAVE AND TO HOLD the Personal Property unto Purchaser and Purchaser's heirs,
legal representatives, successors and assigns forever.
ALL WARRANTIES OF QUALITY OF FITNESS FOR A PARTICULAR PURPOSE AND
MERCHANTABILITY ARE EXPRESSLY EXCLUDED. THE PERSONAL PROPERTY SOLD HEREUNDER IS
SOLD IN "AS IS" CONDITION WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER.
Any liability of Seller hereunder shall be limited as set forth in Section 19 of
that certain Agreement of Purchase and Sale between Seller and Purchaser dated
_____________ ___, 2016 (the "Agreement").
[Signature Page Follows]
IN WITNESS WHEREOF, Seller has signed this Bill of Sale this _____ day of
________________, 2016.
SELLER:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


EXHIBIT A
(BILL OF SALE)
LIST OF PERSONAL PROPERTY
Qty
Description
Serial Number
1
Eye Wash Station
 
1
large first aid kit
 
5
Kenwood KSC-37 2 way Radios
 
1
Kwikset Pin setter pack
 
1
Tornado Carpet blower
 
2
Small dehumidifiers
 
1
Krause and Becker electric paint sprayer
 
1
Microwave
 
1
Hotpoint Refrigerator
 
1
Pro Lock Key punch
Bp 270779-km
1
Carpet kicker
 
2
Manual staple guns
 
1
2 ‘ square
 
1
Craftsman tool box with copper plumbing supplies
 
1
Grayco Paint sprayer
 
4
Garden hoses
 
2
sump pump hoses 25’ new
 
1
Brasscraft 2’ drain snake
 
1
6’ toilet auger
 
1
Flammable Cabinet
 
5
Misc. storage boxes with drawers
 
1
Black storage Cabinet
 
1
045h Manual Key cutter
 
1
Porter Cable finish nail gun pneumatic
1
1
Bostich stapler pneumatic
 
2
25’ extension cords
 
3
Appliance dolly
 
1
Yamaha 48v Battery charger
 
1
Red Yamaha Maint. Cart
 
Qty
Description
Serial Number
1
White Yamaha Maint Cart
 
2
Lineup 4wheel line paint can sprayers
 
1
Orange 6’ Step ladder
 
1
Yellow hand truck
 
1
6’ aluminum step ladder
 
1
Scooter carpet extraction machine with hose and wand
 
2
Echo backpack leaf blowers
 
1
Karcher yellow portable pressure washer
 
1
WorkPro 4000 PSI pressure washer w/ hose, and floor whirlybird attachment
 
3
50’ garden hose
 
8
Snow shovels
 
6
50 gallon trash cans
 
4
Spade shovels
 
2
Square shovels
 
2
Sidewalk scrapers
 
1
Pickaxe
 
1
Porter Cable 150 psi 10 gall air compressor
 
1
25’ air hose
 
1
Wayne sump pump
 
2
5gal fuel cans
 
1
1gal fuel can
 
2
Hedge shears
 
1
medium dehumidifier
 
1
12” electric chainsaw
 
10
Safety cones
 
6
Safety candlestick
 
1
Hand held marking paint handle
 
1
3 gallon bug sprayer
 
 
 
 
Qty
Description
Serial Number
1
12’ Ladder aluminum
 
1
Spare cart tire
 
1
Ridging 12 gal wet vac
 
1
Stinger shop vac
 
1
2016 Mule gas powered 4wd Cart 6 seat capacity
 
1
30’ Extension Ladder
 
4
Misc. drop cloths
 
1
6’ step ladder
 
1
Green EZ go cart with charger
 
1
White Yamaha cart with charger
 
1
Skil Saw
 
1
Small carpet blower
 
1
Bench vise
 
1
Hacksaw
 
1
Ryobi Chop saw
 
2
2-step step ladder
 
1
Appliance dolly
 
1
Aluminum Hand truck
 
1
QT Thunder Ozone machine
 
Qty
Description POOL ROOM
Serial Number
 
2
Pool Vacuum Heads
 
 
2
Pool Brushes
 
 
1
Leaf Vacuum
 
 
1
Vacuum Hose
 
 
1
Garden hose
 
 
1
Rapak Pool Heater mdl c-r336a-en-x-asme
1501391933
 
1
Intelliflo vs+svrs pool pump
332360803466
 
1 pool
chlorinator tower mdl 300-29x
 
 
1
Triton 2 Sand filter
1013610701512
 
2
Pentair control valves
27-3208 rev F
 
1
Spa chlorinator tower mdl 300
 
 
1
raypak Spa Heater mdl c-r206a-en-casme
812291785
 
1
Swim Quip sand filter mdl hrp-30
 
 
1
Emerson Spa Jet motor #1081
 
 
1
Century Spa pump
 
 
20
Misc. pool chemicals
 
 
1
Extendable pole
 
 
1
Pool thermometer
 
 
1
30ft life hook pole
 
 
1
life hook
 
 
1
Life ring with rope
 
 
2
pool nets
 
 
2
First aid kits
 
 
1
Eyewash station
 
 
1
Pool chemical test kit
 
 
 
 
 
 



Item Quantity
Desks 5
Computers 5
Telephones 4
Office chairs 5
Chairs 8
Check scanner 1
Safe 1
Filing cabinets 3
Key track system 1
Xerox workcentre 1
Stereo 1
Handheld radio 1
Dining table 1
Dining chairs 4
Double sized bed 1
Nightstands 4
Dressers 2
Entertainment stand 1
Swivel lounge chair 1
Coffee table 1
Side table 1
Lamps 7
Mirror 2
Swivel chair 1
Queen bed 1
Sofa 1
Side table 1
Coffee table 1
Lamps 5
Bookshelves 2
Sofa 1
Chair 1
Dining table 1
Dining chairs 2
Queen bed 1
Nightstands 2
Dresser 1
Larger pictures 6
Large mirror 1
Treadmill 2
Elliptical 3
Universal gym 1
Adjustable weight bench 1
Free Weights stand 1
Television with wall mount 1
Wood bench 1
Shelf 2
Dumbbells 18
Roman chair 1
Television 1
Sofa 1
Bar chairs 2
Entertainment stand 1
Dresser 1
Double bed 1
Nightstand 1
Sofa 2
High‐back chair 2
Coffee table 1
Side table 5
Computers 2
Printer 1
Office chair 2
Lamps 4
Television 1
Bluray player 1
Dining table 1
Dining chairs 4
Bar chairs 3
Microwave 1
Toaster 1





EXHIBIT E
ASSIGNMENT AND ASSUMPTION OF LEASES


FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Holland Breckenridge Apartment Homes, LLC, a Delaware limited
liability company, having its principal office c/o Holland Partner Group, 1111
Main Street, Suite 700, Vancouver, WA 98660 ("Assignor"), hereby sells,
transfers, assigns and sets over unto [To be formed DE LLC], a Delaware limited
liability company, 1845 Walnut Street, 18th Floor, Philadelphia, Pennsylvania
19103 ("Assignee"), its legal representatives, successors and assigns all of
Assignor's right, title and interest in, to and under (a) the leases with the
tenants referred to on Exhibit A attached hereto and made a part hereof (the
"Leases") affecting the real estate legally described in the Agreement (as
hereinafter defined) and commonly known as the Breckenridge Apartments (the
"Property") and (b) the rent therein referred except, however, that portion of
said rent attributable to periods of time prior to the Closing Date (as defined
in that certain Agreement of Purchase and Sale by and between Assignor and
Assignee dated as of ______, 2016; the “Agreement”).
Assignee does hereby accept the foregoing Assignment and Assumption of Leases
subject to the terms and conditions herein and in the Leases, and does hereby
assume, without exculpation, as of the date hereof, and become responsible for
and agree to perform, discharge, fulfill and observe all of the obligations,
terms, covenants, provisions and conditions under the Leases arising from and
after the Closing Date, and Assignee agrees to be liable for the observance and
performance thereof as fully as though Assignee was the original landlord or
lessor thereunder. Assignee agrees to protect, defend, indemnify and hold
harmless Assignor, its legal representatives, successors and assigns from any
and all losses, damages, expenses, fees (including without limitation reasonable
attorneys' fees), court costs, suits, judgments, liability, claims and demands
whatsoever in law or in equity, incurred or suffered by Assignor, its legal
representatives, successors and assigns or any of them arising out of or in
connection with the Leases as to events occurring from and after the Closing
Date. Assignor agrees to protect, defend, indemnify and hold harmless Assignee,
its legal representatives, successors and assigns from any and all losses,
damages, expenses, fees (including, without limitation, reasonable attorneys'
fees), court costs, suits, judgments, liability, claims and demands whatsoever
in law or in equity, incurred or suffered by Assignee, its legal
representatives, successors and assigns or any of them arising out of or in
connection with the Leases as to events occurring prior to the Closing Date.
Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Leases, it is expressly understood and agreed by and between the
parties hereto that any liability of Assignor hereunder shall be limited as set
forth in Section 19 of the Agreement.
This Assignment and Assumption of Leases shall be binding upon and shall inure
to the benefit of Assignor and Assignee and their respective beneficiaries,
legal representatives, heirs, successors and assigns.
This Assignment and Assumption of Leases may be executed in counterparts, and as
so executed shall constitute one and the same agreement.
[Signature Page Follows]
IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases this ____ day of ___________, 2016.
ASSIGNOR:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


ASSIGNEE:


,
a                         




By:                        
Name:                        
Title:                        


EXHIBIT A
(TO ASSIGNMENT AND ASSUMPTION OF LEASES)
LIST OF TENANTS





EXHIBIT F
ASSIGNMENT AND ASSUMPTION OF CONTRACTS,
LICENSES AND PERMITS, AND OTHER INTANGIBLE PROPERTY


FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Holland Breckenridge Apartment Homes, LLC, a Delaware limited
liability company, having its principal office c/o Holland Partner Group, 1111
Main Street, Suite 700, Vancouver, WA 98660 ("Assignor"), hereby sells,
transfers, assigns and sets over unto [To be formed DE LLC], a Delaware limited
liability company, 1845 Walnut Street, 18th Floor, Philadelphia, Pennsylvania
19103 ("Assignee"), its legal representatives, successors and assigns effective
as of the Closing Date (as defined in that certain Agreement of Purchase and
Sale by and between Assignor and Assignee dated as of ________, 2016; the
“Agreement”) all of Assignor's right, title and interest in, to and under (a)
those agreements referred to on Exhibit A attached hereto and made a part hereof
(the "Contracts") affecting the real estate legally described in the Agreement
and commonly known as the Breckenridge Apartments (the "Property") and (b) all
intangible property rights related to the ownership, use, maintenance and
operation of the Property (collectively, the “Intangible Property”), including,
without limitation, all warranties, guaranties, certificates of occupancy,
permits, plans, consents, authorizations, variances, waivers, licenses,
certificates, approvals, the right to use the name “Breckenridge Apartments” and
variations thereof and any other trade names, trademarks, logos and symbols
associated with or used in connection with the Property, any and all telephone
and facsimile numbers assigned to Seller with respect to the Property, any and
all web addresses, domain names and URLs with respect to the Property, and all
social media accounts and logo, photo, video and e-brochure files for the
Property.
Assignee does hereby accept the foregoing Assignment and Assumption of Contracts
and Intangible Property and does hereby assume, without exculpation, as of the
Closing Date, and become responsible for and agree to perform, discharge,
fulfill and observe all of the obligations, terms, covenants, provisions and
conditions under the Contracts arising from and after the date hereof, and
Assignee agrees to be liable for the observance and performance thereof as fully
as though Assignee was the original party thereunder. Assignee agrees to
protect, defend, indemnify and hold harmless Assignor, its legal
representatives, successors and assigns from any and all losses, damages,
expenses, fees (including without limitation reasonable attorneys' fees), court
costs, suits, judgments, liability, claims and demands whatsoever in law or in
equity, incurred or suffered by Assignor, its legal representatives, successors
and assigns or any of them arising out of or in connection with the Contracts,
as to events occurring from and after the Closing Date. Assignor agrees to
protect, defend, indemnify and hold harmless Assignee, its legal
representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys' fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignee, its legal representatives,
successors and assigns or any of them arising out of or in connection with the
Contracts, as to events occurring prior to the Closing Date.
Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Contracts, Licenses and Permits, and Other Intangible Property it
is expressly understood and agreed by and between the parties hereto that any
liability of Assignor hereunder shall be limited as set forth in Section 19 of
the Agreement.
This Assignment and Assumption of Contracts, Licenses and Permits, and Other
Intangible Property shall be binding upon and shall inure to the benefit of
Assignor and Assignee and their respective beneficiaries, legal representatives,
heirs, successors and assigns.
This Assignment and Assumption of Contracts, Licenses and Permits, and Other
Intangible Property may be executed in counterparts, and as so executed shall
constitute one and the same agreement.
[Signature Page Follows]
IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Contracts, Licenses and Permits, and Other Intangible Property
this ____ day of _______________, 2016.
ASSIGNOR:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


ASSIGNEE:


,
a                         




By:                        
Name:                        
Title:                        
EXHIBIT A
(TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS,
LICENSES AND PERMITS, AND OTHER INTANGIBLE PROPERTY)


LIST OF CONTRACTS





EXHIBIT G
NON-FOREIGN AFFIDAVIT


Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes (including Section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity. Holland Breckenridge Apartment Homes, LLC, the owner of the property, is
a disregarded entity. Therefore, Holland 191 II LLC, a Delaware limited
liability company (“Transferor”), is the owner for U.S. tax purposes. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by Transferor, the undersigned hereby certifies the
following on behalf of the Transferor:
1.
Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate, or foreign person (as those terms are defined in the Internal
Revenue Code and the Income Tax Regulations promulgated thereunder);

2.    Transferor is not a “disregarded entity as defined in IRS Regulation
1.1445-2(b)(2)(iii).
3.
Transferor's U.S. employer identification number is 26-0631026; and

4.
Transferor's address is c/o Holland Partner Group, 1111 Main Street, Suite 700,
Vancouver, WA 98660.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct
and complete, and it further declares that it has authority to sign this
document on behalf of Transferor.
[Signature Page Follows]
Dated: , 2016
TRANSFEROR:


Holland 191 II LLC,
a Delaware limited liability company
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


22.2    

EXHIBIT H
FORM OF SELLER TITLE CERTIFICATE
Title Affidavit & Indemnity
dated as of _________, 2016


Breckenridge Apartments
Certifications:
This Certificate as to Title is given with reference to that certain preliminary
title report or title commitment dated as of March 9, 2016 under Order No.
21600772 (such report or commitment being referred to herein as the
“Commitment”), and issued by Chicago Title Insurance Company (“Title Insurer”).
The undersigned (“Owner”) certifies the following to Title Insurer as to the
above-referenced premises (the “Premises”) but only as to the period between
March 9, 2016, and the date hereof (subject to any exceptions expressly noted
below):
Mechanics Liens:
1.    All labor, services or materials rendered or furnished in connection with
the Premises or with the construction or repair of any building or improvements
on the Premises contracted for or requested by Owner have been completed and
paid for in full, with the possible exception of routine repairs and/or
maintenance which have been or will be duly paid in the ordinary course of
business; and
2.    To the actual knowledge of Owner, all other labor, services or materials
rendered or furnished in connection with the Premises or with the construction
or repair of any building or improvements on the Premises have been completed
and paid for in full.
Tenants/Parties in Possession:
Except as shown in the Commitment (with respect to tenancies of record),
including matters disclosed in the underlying exceptions of record referenced
therein, there are no tenants or other parties who are in possession or have the
right to be in possession of said Premises, other than those tenants identified
on the lease chart annexed hereto (and any subtenants thereunder), which tenants
have rights as tenants only and do not have an option to purchase all or part of
the Premises or right of first refusal affecting all or part of the Premises.
Options To Purchase or Rights of First Refusal:
But for the instant transaction, Owner has not entered into any unrecorded sale
contracts, deeds, mortgages, or purchase options or rights of first refusal
affecting the Premises or improvements thereon, which are presently in effect
and will survive the transfer of the Premises in connection with the instant
transaction, except as set forth in the Commitment.
Covenants & Restrictions:
To the actual knowledge of Owner, (a) Owner has received no written notice of
past or present violations of any effective covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) which remain uncured, and
(b) any charge or assessment provided for in any of the CC&Rs has been or will
be duly paid.
Bankruptcy:
No proceedings in bankruptcy or receivership have been instituted by or against
Owner (or its constituent entities) which are now pending, nor has Owner (or its
constituent entities) made any assignment for the benefit of creditors which is
in effect as to said Premises.
Exceptions to any of the foregoing:
                                                                                                                                            
Gap Indemnification:
Between the date hereof and the date of recording of the insured conveyance but
in no event later than five (5) business days from the date of Title Insurer’s
receipt of the insured conveyance in final form (hereinafter, the “Gap Period”),
Owner has not taken or allowed and will not voluntarily take or allow any action
to encumber the Premises in the Gap Period.
Further Assurances:
Owner hereby undertakes and agrees to fully cooperate with Title Insurer in
correcting any errors in the execution and acknowledgment of the insured
conveyance.
Counterparts:
This document may be executed in counterparts.
Inducement and Indemnification:
Owner provides this document to induce Title Insurer to insure title to said
Premises well knowing that it will do so only in complete reliance upon the
matters asserted hereinabove and further, will indemnify and hold Title Insurer
harmless against any loss or damage sustained as a result of any inaccuracy in
the matters asserted hereinabove.
Knowledge/Survival:
Any statement “to the actual knowledge of Owner” (or similar phrase) shall mean
that the “Designated Representatives” (as hereinafter defined) of Owner have no
knowledge that such statement is untrue (and, for this purpose, Owner’s
knowledge shall mean the present actual knowledge [excluding constructive or
imputed knowledge] of the Designated Representatives, but such Designated
Representatives shall not have any liability in connection herewith.
Notwithstanding anything to the contrary herein, (1) any cause of action for a
breach of this document shall survive until six (6) months after the date
hereof, at which time the provisions hereof (and any cause of action resulting
from any breach not then in litigation in the jurisdiction where the Premises
are situated) shall terminate; and (2) to the extent Title Insurer shall have
knowledge as of the date hereof that any of the statements contained herein is
false or inaccurate, then Owner shall have no liability with respect to the
same. The “Designated Representatives” for Owner is Mike Grippi. The Designated
Representative of Owner is an individual affiliated with, or employed by, Owner
or its affiliates who has been directly involved in the asset management or
property management of the Premises and is in a position to confirm the truth
and accuracy of Owner’s knowledge certifications hereunder concerning the
Premises.
[Signature Page Follows]
Signature Page to Title Affidavit & Indemnity




Owner:
Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


22.3    

EXHIBIT I
TENANT NOTIFICATION LETTER


____________, 2016






Re:    Breckenridge Apartments
Dear Tenant:
You are hereby advised that the above referenced property in which you are a
tenant was sold and your lease was assigned and transferred effective as of the
date of this letter to ______________, a ________________ (the "Purchaser").
Your security deposit and advance rental, if any, has been transferred to the
Purchaser, whose address is set forth below. The above referenced property will
be managed by _______________________ and all checks for rent and other charges
should be made payable to ______________________ and forwarded to:
                    
                    
                    
                    
In accordance with the terms of your lease, copies of all future notices to
landlord should be sent to:
                    
                    
                    
                    
If you have any questions or need any additional information, please feel free
to contact the management office at ____________________.
[Signature Page Follows]
Sincerely,
SELLER:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


PURCHASER:


,
a                         




By:                        
Name:                        
Title:                        





EXHIBIT J
VENDOR NOTIFICATION LETTER


_____________________, 2016


VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED


                        
                        
                        
                        
RE:    Breckenridge Apartments
Gentlemen:
This is to advise you that the above referenced property was sold to
________________, a _______________ (the "Purchaser"). As part of the sale, your
contract has been assigned to Purchaser, and any goods, services or utilities
supplied to the property subsequent to the date of this letter shall be for its
account. The above referenced property will be managed by
__________________________ and all future invoices and correspondence and any
and all Notices to Purchaser should be sent to:
                    
                    
                    
                    


[Signature Page Follows]
Sincerely,
SELLER:


Holland Breckenridge Apartment Homes, LLC,
a Delaware limited liability company


By:    Holland 191 II LLC,
a Delaware limited liability company,
its sole Member and Manager
    
By:    Holland Partners 191 II, LLC,
a Washington limited liability company,
its Manager
        
By:    Holland Partners Management, LLC,
a Washington limited liability company,
its Manager
            
By:    Holland Partner Group Management, Inc.,
a Delaware corporation,
its Manager
                
                
By:                    
Name:                    
Title:                    


PURCHASER:


,
a                         




By:                        
Name:                        
Title:                        


22.4    

SCHEDULE 1
LIST OF TENANTS





SCHEDULE 2
LIST OF SERVICE CONTRACTS


Contractor
Type of Service
World Cup Coffee
coffee machine service
World Cup Coffee
Water service in office and gym
Comcast
cable/internet
Quadrant Systems
Semi-annual central station monitoring
Xerox
Copier Machine Lease
Commercial Care
Landscaping
Integra Telecom
Phone Service
Halt
weekly pest control
Cascade Enforcement
Courtesy Patrol
Northwest Pest Control
Mole removal



EXCLUDED SERVICE AGREEMENTS
Contractor
Type of Service
AUM
Utilities - Admin fee
For Rent
internet advertising
Bake Extra Cookies
craigslist auto-posting
Apartments.com
internet advertising
Apartment Guide
internet advertising
Lead 2 Lease
Lead tracking
Rainmaker/LRO
LRO Monthly Service
G5
website development
Tecology
Service Desk Subscription
Realpage
Answering Service










SCHEDULE 3
LIST OF LITIGATION
None.
SCHEDULE 3.1
ADDITIONAL DUE DILIGENCE MATERILS
Critical Items:


(1)Monthly income statements for the Property beginning December 2014 and
through date of sale;


(2)Monthly bank statements for the Property beginning December 2014 through date
of sale;


(3)Reconciliations to aforementioned bank statements;


(4)Monthly rent rolls for December 2014 through month of sale;


(5)Trial Balances for the years ended 2014, 2015 and last date the seller owns
the Property;


(6)Balance Sheet at 12/31/14, 12/31/15, and the last month the seller owns the
Property;


(7)Accounts payable and accounts receivable detail listing/aging report at
12/31/14, 12/31/15 and the last month the seller owns the Property, plus accrued
expense schedule as of both 12/31/14 and 12/31/15;


(8)Check registers, payables registers, and all related invoices for January
2015, February 2015, January 2016, and February 2016;


(9)
Copy of management agreement;



(10)
General Ledger for 2015 (full year) and 2016 (thru date of sale);



(11)
Copies of all insurance invoices for past 12 months;



(12)Copies of all real estate tax bills for 2014 and 2015 as well as any
assessments or tax bills for 2016;


(13)Contact person at the property management company with whom the auditors can
discuss internal control procedures and walkthrough information; this person
should be made available during the due diligence period.


(14)Standard Lease form with respect to the Property;


(15)Copies of all property utility bills for past 12 months;


(16)On-site access to make copies of all current Tenant Leases including any and
all modifications, supplements or amendments thereto and all tenant lease files;
as well as all leases that were in effect during 2015.




Other Items:


(17)Copies of all utility contracts if applicable;


(18)Current resident ledger report as well as a report on the date of sale;


(19)Current notices to vacate report;


(20)A schedule of all tenant deposits in the form customarily utilized by
Seller;


(21)Contracts relating to the maintenance and operation of the Property and
access at the Property to all maintenance and service logs for the Property;


(22)To the extent available at the property, copies of or access to any and all
site plans, as-built, boundary and topographical surveys of the Property, zoning
reports, soil and compaction studies or tests for the Property, architectural
drawings, plans and specifications with respect to the Property;


(23)Insurance loss runs during the period of Seller’s ownership of the Property;


(24)Most recent elevation certificates (if available);


(25)To the extent available, copies of all guaranties or warranties currently in
effect related to the roof or any structure or operating system at the Property;


(26)A list of employee units and model/office units, and employee rental and
discount information;


(27)A schedule of capital improvements completed during the period of Seller’s
ownership;


(28)Documentation related to eviction activity for the past 12 months as well as
the status of all evictions currently in process;


(29)List of all Personal Property (as defined in the Agreement);


(30)To the extent available, the most recent tax, license fee and permit bills
and copies of all such licenses and permits, including the certificates of
occupancy;


(31)List of current employees of the Property and payroll;


(32)All environmental reports, termite inspections or warranties, to the extent
available and in the Seller’s possession, which relate to its Property and were
prepared for such Seller by third parties;


(33)The Seller’s ACM plan, lead in water O&M, and other O&M plans, if any.


(34)The most recent Title and Survey in Seller’s possession, which relate to its
Property and were prepared for such Seller by third parties;


(35)Monthly occupancy and turnover percentages for 2014, 2015, and 2016;


(36)Summary of bad debt written-off in 2014, 2015, and 2016;


(37)Copies of tenant utility billing reports (RUBS) for the past 12 months, if
applicable; and


(38)Loan documents and lender correspondence, if applicable.






4826-9371-4223, v. 6